Exhibit B

Complaint
                             UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OHIO
                                   EASTERN DIVISION

 THE BUNCHER COMPANY,                             )   CASE NO. 1:19-CV-145
                                                  )
                Plaintiff,                        )   JUDGE DAN AARON POLSTER
                                                  )
        v.                                        )   MAGISTRATE JUDGE
                                                  )   THOMAS M. PARKER
 DCEH EDUCATION HOLDINGS, LLC; and                )
 THE DREAM CENTER FOUNDATION                      )
                                                  )
                Defendants.                       )


                                  VERIFIED COMPLAINT

       Plaintiff The Buncher Company (“Buncher”’), by and through its undersigned counsel,

complains (the “Complaint”) against Defendants Dream Center Education Holdings, LLC

(“DCEH”) and The Dream Center Foundation (“Dream Center”) and states as follows:

                                      INTRODUCTION

       1.     Buncher is a leader in developing and leasing high-quality business space to

commercial tenants. Buncher leased portions of two properties located in Pittsburgh, Pennsylvania

to Defendants so that Defendants could operate The Art Institute of Pittsburgh (“AIP”).

       2.     Buncher brings this action for breach of contract and unjust enrichment because

Defendants have not made any payments under the Lease Agreement (as defined below) to

Buncher since November 2018.

                                           PARTIES

       3.     Buncher is a Pennsylvania corporation with its principal place of business in the

City of Pittsburgh, Allegheny County, Pennsylvania and an address at 1300 Penn Avenue,

Pittsburgh, Pennsylvania 15222.
       4.      Defendant DCEH is an Arizona not for profit limited liability company. Its sole

member is Dream Center, a California nonprofit corporation with its principal place of business in

Los Angeles, California. DCEH is a citizen of the State of California.

       5.      Dream Center is a California nonprofit corporation with its principal place of

business in Los Angeles, California. Dream Center is a citizen of the State of California.

                                JURISDICTION AND VENUE

       6.      This Court has original jurisdiction over this matter under 28 U.S.C. § 1332(a)

because it is a suit between citizens of different States and the amount in controversy exceeds

$75,000.

       7.      Venue is proper in this district because Buncher has intervened in this case after

Digital Media Solutions filed its Emergency Motion for the Appointment of Receiver [Docket No.

3] and the Court entered the Order Appointing Receiver [Docket No. 8] (the “Receivership

Order”).

                                 FACTUAL BACKGROUND

       8.      Buncher and DCEH are parties to that certain Agreement of Lease agreement dated

September 30, 2005 (as amended and restated, the “Lease Agreement”) pursuant to which Buncher

leases the following premises to DCEH: (i) a portion of Penn Liberty Plaza I, 1250 Penn Avenue,

Pittsburgh, PA 15222; and (ii) a portion of Penn Liberty Plaza II, 1400 and 1500 Penn Avenue,

Pittsburgh, PA 15222 (together, the “Leased Premises”). The September 30, 2005 Agreement of

Lease and Twelfth Amendment to the Agreement of Lease are attached hereto as Exhibit A.

       9.      At the Leased Premises, DCEH and Dream Center operate AIP.

       10.     The Leased Premises include the AIP’s headquarters and administrative offices, as

well as classrooms and space to conduct online courses.



                                                2
       11.     The monthly rent due to Buncher for the Leased Premises is $148,069.46.

       12.     Pursuant to the Lease Agreement, DCEH must also pay to Buncher certain

additional rental items, including utilities, taxes, and maintenance.

       13.     DCEH has failed to pay monthly rent for the months of December 2018, January

2019, and February 2019.

       14.     DCEH also has failed to pay additional rental due under the Lease Agreement.

       15.     As of February 6, 2019, the total amount owed to Buncher is $631,107.72, plus

applicable late fees and interest as detailed in the Lease Agreement. A Statement of Account is

attached hereto as Exhibit B.

                                          COUNT ONE
                                (Breach of Contract against DCEH)

       16.     Buncher incorporates by reference the allegations contained in paragraphs 1-15 of

this Complaint is if fully rewritten.

       17.     Buncher and DCEH are parties to the Lease Agreement.

       18.     The Lease Agreement is a valid and enforceable agreement.

       19.     Buncher performed all of its obligations under the Lease Agreement.

       20.     DCEH has failed to pay amounts due under the Lease Agreement since December

1, 2018.

       21.     As of February 6, 2019, the total amount owed to Buncher is $631,107.72, plus

applicable late fees, interest, and costs as detailed in the Lease Agreement.

       22.     Despite demand for payment, DCEH has refused to pay Buncher; therefore, it has

breached the terms of the Lease Agreement.




                                                  3
        23.     As a direct and proximate result of DCEH’s breach of the Lease Agreement,

Buncher has been damaged in an amount not less than $631,107.72, plus applicable late fees,

interest, and costs.

                                         COUNT TWO
                       (Unjust Enrichment against DCEH and Dream Center)

        24.     Buncher incorporates by reference the allegations contained in paragraphs 1-23 of

this Complaint is if fully rewritten.

        25.     Buncher leased the Leased Premises to Dream Center and DCEH so that Dream

Center and DCEH can operate AIP.

        26.     Dream Center and DCEH receive a benefit from using the Leased Premises.

        27.     Dream Center and DCEH are aware of the benefits conferred by Buncher.

        28.     Retention of these benefits by Dream Center and DCEH, without payment to

Buncher, would be unjust.

        WHEREFORE, Buncher prays that this Court enter judgment in Buncher’s favor and

against Dream Center and DCEH upon the Complaint, and that it be awarded attorneys’ fees and

such other relief as this Court finds just and equitable.




                                                  4
Dated: February __, 2019

Respectfully submitted,

                               /s/ Jared S. Roach
                               Eric A. Schaffer
                               Jared S. Roach
                               REED SMITH LLP
                               Reed Smith Centre
                               225 Fifth Ave.
                               Pittsburgh, PA 15222
                               (412) 288-3131 (Telephone)
                               (412) 288-3063 (Facsimile)
                               eschaffer@reedsmith.com
                               jroach@reedsmith.com




                           5
 Commonwealth of Pennsylvania                     )
                                                  )   VERIFICATION
 County of Allegheny                              )


       I, Thomas Balestrieri, being over the age of majority and sworn according to law, say and
depose as follows:

      1.     I am the President and Chief Executive Officer of Plaintiff The Buncher Company
(“Buncher”).

       2.       In my capacity as President and Chief Executive Officer of Buncher, I have read
the foregoing Verified Complaint, and the factual allegations contained therein are true and
accurate to the best of my personal knowledge, information, and belief.



                                            _________________________________________



                                            Sworn to and subscribed before me this ______ day
                                            of February 2019.



                                            _________________________________________

                                            Notary Public
   Exhibit A

Lease Agreement
                                  AGREEMENT OF LEASE

        This Agreement of Lease (this "Lease") made as of September ? C , 2005 by and
between THE BUNCHER COMPANY ("Landlord") , a Pennsylvania corporation having a
place of business in Allegheny County, Pennsylvan ia and THE ART INSTITUTE ONLINE ,
a division of THE ART INSTITUTES INTERNATIONAL, INC., also known as EDMC Onl ine
Higher Education ("Tenant"), a Pennsylvania corporation having its principal place of
business in the City of Pittsburgh , Allegheny County, Pennsylvania .

    WITNESSETH, that under and subject to the terms and conditions hereinafter set forth,
Landlord hereby demises and leases unto Tenant and Tenant hereby hires and takes from
Landlord (i) approximately 40,282 square feet of agreed upon rentable area located on the
second floor of the Building {the "Office Area") shown as that area outlined in red on
Exhibit 8 attached hereto and made a part hereof, and (ii) the right to use in common with
others the Common Areas, as hereinafter defined (collectively the "Leased Premises").
The Leased Premises is located at 1400 Penn Avenue , City of Pittsburgh, Allegheny
County, Pennsylvania in a portion of a building known as Penn Liberty Plaza II (the
"Building"). The Building and the surrounding property shown outlined in green on Exhibit
A attached hereto and made a part hereof are hereinafter called the "Property". In
addition, Tenant shall have the right to such employee and customer parking as is
described in the Parking Rider attached hereto.

       1. TERM: To have and to hold the Leased Premises unto Tenant for a term of
nine (9) years and eight (8) months commencing at 12:01 AM on November 1, 2005 (the
"Commencement Date") and ending at 11 :59 PM on June 30, 2015 subject, nevertheless,
to the covenants and conditions set forth in this Lease which Landlord and Tenant
respectively covenant and agree to keep and perform. Tenant may occupy portions of the
Leased Premises approved by Landlord prior to the Commencement Date pursuant to
Section 52 and subject to the terms and conditions of this Lease.

        2. COMPLETION : Except for Landlord's obligation to deliver the Leased Premises
in its base building condition (the "Base Building Specifications") as shown on Exhibit E
attached hereto and made a part hereof, Tenant shall take the Leased Prem ises in its
present condition "as is".

        Landlord hereby represents to Tenant that, to Landlord's best knowledge and belief
as of the date hereof, the following shall be true and correct, failing wh ich , Landlord shall
be required to cure or commence to cure the same within thirty (30) days following
Tenant's demand therefore:

               (a)   Landlord is not aware and has not received written notice of the
violation of any Environmental Laws (hereinafter defined) with respect to the Property.

              (b)     All plumbing, electrical, mechanical and other systems and facilities
8/ 23 /0 5 - 5 :~ 0 p~

within or servicing the Property are in good working order, condition and repair, including,
but not limited to, the heating, ventilation and air conditioning systems ("HVAC") and the
elevators.

               (c)     All structural components of the Property, including, but limited to, the
roof, exterior walls, supporting columns and walls and foundation, are free from defect.

              (d)    As of the date, which date shall be prior to the Commencement Date ,
Landlord shall permit Tenant to occupy the Leased Premises, the base building shall be in
compliance with all applicable laws as applied to a building in base building condition .

        3.   RENTAL Tenant shall pay to Landlord as rental for the Leased Premises the
following amounts at the following times:

       A.     Beginning on the Commencement Date and on the first day of each calendar
month thereafter to and including June 1, 2012 or beginning on the Beginning Date, if
applicable, and on the first day of the next eighty (80) succeeding calendar months
thereafter, Tenant shall pay to Landlord as monthly rental for the Leased Premises, the
amount of $29,430.17.

        B.     Beginning July 1, 2012 or on the eighty-first (81 st) full calendar month of the
term of this Lease and on the first day of each succeeding calendar month thereafter
during the balance of the initial term of this Lease, Tenant shall pay to Landlord as monthly
rental for the Leased Premises the product of the following calculation:

         $30,211.50 multiplied by a fraction the numerator of which is the CPI in effect for
         June 2012 and the denominator of which is the CPI in effect for October 2005.

      Notwithstanding the result of the above calculation, the monthly rental for the
balance of the initial term shall not be less than $30,211.50.

       The CPI, as referred to herein, means the Consumer Price Index for all Urban
Consumers 1984=100 relating to the Pittsburgh Average for All Items or if no longer
published such other CPI that would include the Pittsburgh region, as issued by the Bureau
of Labor Statistics of the United States Department of Labor, or any successor to the
function thereof. In the event of the conversion of the CPI to a different standard reference
base or any other revision thereof, the determination hereunder shall be made with the use
of such Bureau of Labor Statistics or successor to the functions thereof, or in the absence
of the publication of such conversion factor, such formula or table as designated by
Landlord and Tenant each acting in good faith.

      The monthly rental as determined above shall be payable in advance, without
demand, deduction or set off except as otherwise provided herein. All rentals and sums
due as additional rental payable hereunder shall be paid to Landlord at 5600 Forward

                                              2
5 / 23 /) 5 - S , 1 0 P~

Avenue, P. 0. Box #81930, Pittsburgh, Pennsylvania 15217-0930 or at such other place or
to such other party as may be designated by Landlord in writing or by wire transfer of funds
pursuant to wiring instructions provided by Landlord to Tenant upon request. In the event
the rent shall become overdue for a period of fifteen ( 15) days, a late charge in the amount
of six percent (6%) of each overdue payment shall be paid by Tenant on demand for the
purpose of defraying the expenses incident to handling such delinquent payment.

        4 . USE: Subject to the provisions of Section 8 and Section 9 of this Lease, Tenant
 shall have the right to access, use and occupy the Leased Premises twenty-four (24) hours
 per day, seven (7) days a week. Tenant shall have the exclusive right to use and occupy
the Leased Premises for (a) any post secondary and/or graduate educational or training
 programs or courses offered by Tenant from time to time, its permitted subtenants and
 assigns, which may or may not culminate in the issuance of degrees, certificates, or
 diplomas, together with uses related and/or incidental thereto, including without limitation:
(i) conducting classroom instruction, the operation of a book and/or supply store (including,
without limitation, the sale of food items and personal goods, supplies and/or materials),
food services, sales of supplies and materials, and other provision of goods and/or
services, primarily for the use of the faculty, students and business invitees of Tenant, one
or more galleries for the display of art work or relating to the general promotion of the
school use then being made of the Premises; (ii) instruction or training programs or
courses of limited duration w~ich do not lead to a degree or other certification ; (iii)
correspondence or distance learning courses of study, whether or not leading to a degree
or other certification (iv) a food lounge for students and faculty, including food and
beverage vending machines, refrigerators , freezers and microwave oven for use with pre-
prepared items; (v) long distance training; (vi) on-line courses; and (vii) programs for
industrial design technology (industrial design), graphic arts, applied arts, computer
animation, hospitality arts and multimedia design computer-based instruction for certificate
programs, seminars or individual courses; (b) offices for admissions, administration and
any general office purposes; and (c) business uses that provide services incidental to any
of the foregoing permitted uses, provided such incidental business uses are otherwise
lawful and in accordance with this Lease. In its use and occupancy of the Leased
Premises, Tenant will comply with the Rules and Regulations attached hereto as Exhibit D
and made a part hereof, provided that any conflicts between the provisions of the Rules
and Regulations and the provisions of this Lease, the terms of this Lease shall control.
Tenant will not use or occupy or suffer or permit the Leased Premises or any part thereof
to be used or occupied (a) for any purpose contrary to law or the rules or regulations of any
governmental authority having jurisdiction over the Leased Premises , (b) for any purpose
which in the reasonable good faith judgment of Landlord is hazardous or detrimental to
persons or property or (c) in any manner which might unreasonably interfere with or annoy
other tenants or interfere with their businesses or those having business with them .

       5. SIGNS : Tenant may install, maintain and remove at Tenant's own cost and
expense (a) an appropriate sign identifying Tenant's business units on the portion of the
exterior wall of the second floor of the Building serving Tenant's Leased Premises, and (b)

                                              3
8/23/05 - 5:10 PM


appropriate signage on the entrance door to the Leased Premises referring to Tenant's and
its affiliates business or services operating in the Leased Premises; provided, however,
that the size, type, location and method of attaching and removing said sign or signs shall
be subject to Landlord's prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall at its sole cost and expense place
Tenant's name and its affiliates operating in the Leased Premises (not to exceed three (3)
such affiliates) on the directory located in the lobby of the Building. Tenant shall comply
with all applicable laws and governmental rules, regulations and restrictions covering the
installation, if installed by Tenant. and usage of said signs. Tenant's right to install signs
shall not restrict Landlord from granting other tenants in the Building the right to install and
maintain tenant identification signs provided such signs shall not be installed on the portion
of the exterior walls of the Building serving the Leased Premises.

        6. AMERICANS WITH DISABILITIES ACT: Landlord hereby warrants that on the
Commencement Date of this Lease, the base building improvements of the Leased
Premises and the Common Areas will be in compliance in all material respects with Titles I
& 111 of the Americans With Disabilities Act. Thereafter, Tenant at Tenant's sole cost and
expense shall comply with all governmental laws and regulations relating to Tenant's
particular manner of use of the Office Area and business conducted therein including
without limitation compriance with laws relating to accessibility to, usability by and
discrimination against disabled individuals. Landlord shall have no obligation to make any
changes or alterations to the Common Areas that are peculiar to Tenant's particular
manner of use of the Leased Premises unless such changes or alterations are required to
comply with governmental laws and regulations relating to the Common Areas.

       7. CONDITION OF PREMISES: Tenant acknowledges and agrees that, except as
expressly set forth in this Lease, there have been no representations or warranties made
by or on behalf of Landlord with respect to the condition of the Leased Premises or the
Building or the suitability thereof for the conduct of Tenant's business.

       8. LANDLORD'S FURNISHED SERVICES: Landlord agrees to provide to the
Leased Premises for use by Tenant, its employees, customers and invitees, the following
services at Landlord's expense, without liability upon Landlord for any failure to provide any
such services unless resulting from the gross negligence or willful misconduct of Landlord,
its agents, contractors or employees:

       (A) Electric and lighting (available 24 hours a day 7 days a week, heat, ventilation
       and air-conditioning to the Leased Premises between the hours of 7:00 AM to 6:00
       PM, Monday through Friday excluding the holidays of New Years' Day. Good Friday,
       Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas
       Day, with sufficient capacity to maintain a reasonably comfortable office
       environment under normal business operations with the use of normal or
       reasonable business machines and equipment. Tenant shall pay to Landlord as
       additional rental for the use of the Leased Premises at times other than specified

                                              4
a / 23 /J s - s , :a P~

          above the rate of $35.00 per hour for charges for heating and cooling . Said hourly
          charge shall be subject to annual adjustment by Landlord based upon
          documentation provided by Landlord to substantiate said adjustment.

                   Notwithstanding the foregoing, in the event Tenant desires to install, operate
          and maintain supplemental HVAC system(s) in the Leased Premises, Tenant may
          install, at its sole cost and expense, such supplemental system(s) in accordance
          with the provisions of Section 14 hereof, and Landlord agrees to reasonably
          cooperate with Tenant in the installation of such work, provided that Tenant shall be
          responsible for all costs related to the operation and maintenance of such systems.

         (B) Ordinary janitorial services Monday through Friday, excluding holidays. A copy
         of Landlord's cleaning specifications marked "Exhibit C" is attached hereto and
         made a part hereof.

         (C) Subject to the provisions of Section 15 hereof, maintenance of the Leased
         Premises and the Common Areas in reasonably good repair.

         (D) Lighting sufficient for the illumination of the exterior of the Building, the
         Common Areas, parking areas and driveways using standard fixtures of Landlord's
         choice.

         (E) Sanitary sewerage, restroom facilities and city drinking water.

         (F) Security service for the Common Areas of the Building from 4 :00 PM to 8:00
         AM, Monday through Friday and 24 hours per day on weekend and holidays.

         (G) Snow removal when required in Landlord's reasonable judgment.

         (H) Trash removal.

         (I) Landscape maintenance .

       Landlord shall not be obligated to furnish services to Tenant beyond those listed
above, but it may do so upon reasonable request of Tenant and for a reasonable additional
charge covering the actual cost incurred by Landlord for providing such service along with
appropriate administrative charges not to exceed 7% of the cost of such service or
services. In no event shall any failure by Landlord to furnish the services listed or any
other services. regardless of cause , constitute an eviction of Tenant or termination of this
Lease.

         9. TENANT'S PROVISIONS : Tenant agrees to be responsible for:

         (A) All charges, in the amount actually incurred by Landlord including monthly

                                                5
3 /2.,/ •J5    - S , 10 PM


              electric service charges allocable to the use of any special equipment and lighting
              over Building Standard or allocable to the use of the Leased Premises at the times
              other than 7:00 AM to 6:00 PM , Monday through Friday (the "Non-Business Hours"),
              exclusive of holidays. Landlord reserves the right (i) to have a separate meter
              installed at Tenant's expense to register such usages or (ii) to obtain an estimate by
              a qualified engineer to determine the charges to be pa id by Tenant. Unless Tenant
              has installed supplemental HVAC system(s), if Tenant desires to use the Leased
              Premises at times other than the times set forth above, Tenant shall notify Landlord
              during normal business hours at least four (4) hours prior to Tenant's anticipated
              use of the Leased Premises and such notification shall specify the times and dates
              of wh ich Tenant desires to use the Leased Premises. Tenant shall pay to Landlord
              as additional rental for the use of the Leased Prem ises for Non-Business Hours
              the rate of $35 .00 per hour for charges for heating and cooling unless Tenant has
              installed supplemental HVAC system(s) and is no longer using the HVAC system(s)
              supplied by Landlord during Non-Business Hours, said hourly charge shall be
              subject to annual adjustment by Landlord based upon documentation provided by
              Landlord to substantiate said adjustment.

              (B) Any and all other charges and expenses occasioned by Tenant's occupancy of
              the Leased Premises and not specifically made Landlord's responsibility under the
              terms of this Lease.

        10. TAXES & OPERATING EXPENSE : Tenant shall pay as additional rent within
thirty (30) days of billing by Landlord, Tenant's allocable share as reasonably determined
by Landlord of any increase in the Operating Expenses over the Base Year and any
increase in the Real Estate Taxes over the Tax Base Year of the Building and/or Property
allocable to the Leased Premises in accordance with the following provisions :

       (A) Definitions: For purposes of the provisions of this Lease, the following terms
shall have the following meanings:

                      (i) "Real Estate Taxes" shall include any form of assessment, including any
              special assessments, fees, charges or taxes imposed against the land area of the
              Property and the Building or in connection with the receipt of income or against
              rents from the Building or the Property (including taxes levied or assessed to the
              extent that the same shall be in lieu of, and/or in lieu of an increase in , any or all of
              a portion of any of the aforesaid taxes or assessments upon or against the Property
              and/or the Building). It is the intention of Landlord and Tenant that all new and
              increased assessments , taxes, fees, levies and charges not presently in effect
              which may hereafter be assessed and levied be included within this definition. Real
              Estate Taxes shall specifically not include Landlord 's federa l or state income,
              franchise , inheritance or estate taxes, unincorporated business tax, transfer, net
              income, gift tax, gross receipts, capital stock or capital levy.


                                                      6
9 / JJ /05 - 5 , 1 0 PM

                 (ii) "Operating Expense" shall include all expenses of any kind or nature with
          respect to the Building and that portion of all expenses of any kind or nature with
          respect to the Property equitably allocated by Landlord to the Building which
          Landlord shall incur in connection with the ownership , operation, maintenance,
          repair, replacement and security of the Property and/or the Building including,
          without limitation the cost and expenses to Landlord of the following: all building
         supplies; all utilities (includ ing gas, water, electricity, heating, cable, lighting, air
         conditioning, ventilation and sewer); cost of repairing casualties within the
         deductible limits of the insurance on the Building; cost of casualty, liability and other
          insurance applicable to the Property and/or the Building or Landlord's personal
         property used in connection therewith; cost of janitorial service, general
         maintenance and repair of the Property and/or the Building , including the heating
         and air conditioning systems and structural components of the Property and/or the
         Building; cost of service or maintenance contracts for the operation , maintenance,
         repair, replacement or security of the Property and/or the Building; payroll expenses
         and other admin istrative expense related to the management of the Property and/or
         the Building and the maintenance of the books and records; landscaping,
         maintenance, repair and repaving of the parking areas on the Property; cost of
         trash, garbage, snow and ice removal ; capital expend itures required by any
         governmental or regulatory authority, or for energy-related equipment or fire and
         safety equipment, which capital expenditures shall be amortized over the shorter of
         the useful life of such improvement or modification or the projected cost recovery
         period; capital expenses which result in cost savings to the extent of such savings.

                 Operating Expenses shall not include any of the following: depreciation of
         the Building or other said improvements; ground rent; legal expenses, salaries,
         taxes , benefits wages or other compensation paid to officers or executives of
          Landlord ; the cost of repairs, replacements or other work occasioned by fire, wind
         storm or other casualty or by the exercise of eminent domain; except for a
         reasonable, ordinary and customary management fee not to exceed 5% of the
         stated base rents for the Building or other such fees, any overhead or profit
         increments to any subsidiary or affiliate of Landlord for services on or to the
         Building; any costs of Landlord's general overhead, including general and
         admin istrative expenses not pertaining directly to the Building; any costs or
         expenses for sculptures, paintings or other works of art, including costs incurred
         with respect to the purchase, ownership , leasing, repair or maintenance of such
         works of art; any otherwise includable costs of correction defects in the Building or
         equipment or replacing defective equipment to the extent such costs are covered by
         warranties or manufacturers, suppliers or contractors, or are otherwise borne by
         parties other than Landlord; all bad debt loss, rent loss or reserve for bad debt or
         rent loss; all costs and expenses associated with the operation of the business of
         the entity which constitutes Landlord as the same are distinguished from the costs
         of operation of the Building, including accounting and legal matters, costs of
         defending any lawsuits with any Landlord's mortgagee or other parties , costs of

                                                 7
9 / 2J /l 5 - 5:10 PM

        selling, syndicating, financing, mortgaging and/or hypothecating any of Landlord's
        interest in the Building , costs of any disputes between Landlord and its employees
        (if any) not engaged in Building operation, disputes of Landlord with Building
        management, or fees or costs paid in connection with disputes where such
        employee provides services; replacement of any item or of a major component of
        any item and major repairs to such items , in lieu of replacement (but not
        maintenance) if the original item or a subsequent improvement to such item is to be
        capitalized under generally accepted accounting principles but said replacements of
        major components and major repairs shall be amortized in accordance with GAP
        and said amortization shall be included in Operating Expenses; any work or services
        performed by or on behalf of Landlord with respect to the Building prior to the
        Commencement Date; and any other cost or expense not specifically defined herein
        which, under generally accepted accounting principles consistently applied , would
        not be considered to be an operating expense of the Building or which is not
        reasonably and customary for similar class Building in Pittsburgh, Pennsylvania .

              (iii) "Tax Base Year" shall mean the first twelve (12) calendar months from
        the Commencement Date of the term of this Lease .

            (iv) "Base Year" shall mean the first twelve (12) calendar months from the
        Commencement Date of the term of this Lease.

              (v) A "lease year" is defined as a twelve (12) month period beginning with
        the Commencement Date or any anniversary of the Commencement Date within the
        term of this Lease .

        (8) Adjustment Mechanism: During each lease year following the lease yea r in
which the term commences, Landlord shall have the right to require Tenant to, and Tenant
shall, pay monthly to Landlord simultaneously with the payment of monthly rental an
amount equal to one-twelfth (1/12) of the amount Landlord reasonably estimates at the
beginning of each such lease year will be Tenant's allocable share of the increases in the
Operating Expenses and/or the Real Estate Taxes for the ensuing lease year. As soon as
practicable, but no later than ninety (90) days following the end of each lease year,
Landlord shall submit to Tenant a statement supported by proper documentation setting
forth the exact amount of Tenant's allocable share of the increase in Real Estate Taxes
and the increase in Operating Expenses over the Base Year or the Tax Base Year and the
difference, if any, between the amount actually owed by Tenant and the amount actually
paid by Tenant in accordance with this Section 10. If Tenant owes Landlord the difference,
Tenant shall pay the difference as additional rent within thirty (30) days of billing by
Landlord. If Landlord owes Tenant the difference, Tenant shall receive a credit for such
amount to be applied aga inst Tenant's next ensuing monthly rental payments until such
credit is exhausted or after the end of the term, Landlord shall promptly refund such
amount. Tenant's covenant to pay Tenant's allocable share of the increases in Real Estate
Taxes and Operating Expenses for the term of this Lease or any extension thereof shall

                                             8
8 / 2 3/0 5 - 5 : 10 PM


survive the expiration or early termination of this Lease.

        At reasonable times and on reasonable notice, Tenant shall have the right, but not
more frequently than once in any calendar year, to audit all of Landlord's (or Landlord's
agent's) records pertaining to Operating Expenses and Real Estate Taxes with a
representative of its choice. Any over billing discovered in the course of such audit shall be
promptly refunded to Tenant within thirty (30) days of Landlord's receipt of a copy of the
audit. In the event the overstatement of charges exceeds three percent (3%) of the sum
previously billed to Tenant by audit, Landlord shall reimburse Tenant for all expenses
related to said audit. In the event there is no overstatement of charges, Tenant shall
reimburse Landlord for all expenses of Landlord relating to said audit. Landlord shall retain
its records regarding Operating Expenses and Rea! Estate Taxes for a period of at least
three (3) years following the final billing for the calendar year in question. The failure of
Tenant to elect to examine Landlord's records pertaining to Operating Expenses or Real
Estate Taxes within said three (3) years shall be deemed to be a waiver by Tenant with
respect to such examination or auditing and the acceptance by Tenant of the annual
statement for the particular calendar year to which the annual statement related.

         The terms of this Section 10 shall survive the expiration or termination of this Lease.

        11 . INSURANCE: During the term of the Lease , Tenant will at Tenant's sole cost
and expense maintain with insurance companies reasonably satisfactory to Landlord
commercial general liability and property damage insurance with respect to the Leased
Premises with minimum limits of $1,000,000 with respect to the death or injury of one
person and $2,000,000 with respect to the death or injury of two or more persons and
$200,000 with respect to property damage. Such insurance coverage shall be endorsed to
include the contractual liability assumed by Tenant under this Lease. All such policies shall
provide that they may not be canceled or altered except upon thirty (30) days prior written
notice to Landlord and Landlord shall be named as an additional insured. Tenant shall
supply Landlord with a certificate evidencing this insurance prior to the commencement of
this Lease.

       ln addition to the insurance requirements set forth in this Section 11 of this Lease,
Tenant shall maintain during the term of this Lease or any extension thereof Worker's
Compensation and employer's liability insurance at the statutory limits on its employees at
the Leased Premises and shall indemnify and hold harmless Landlord from and against
any and all expenses connected with claims made by Tenant's employees for injuries
incurred at the Leased Premises unless due to the gross negligence or willful misconduct
of Landlord.

      Landlord will maintain insurance on the Building, exclusive of Tenant's
improvements and property. Tenant will not do or permit anything to be done to or in the
Leased Premises or the Building or the Property or bring or keep anything, therein or
thereon which shall in any way increase the rate of fire or other insurance on the Building

                                               9
6 / 23 /0 5 - 5 :~0 p~

or on the property of Landlord kept therein . Landlord shall have no responsibility or
obligation to insure Tenant's property. If the Bu ilding is damaged by an insured casualty,
Tenant shall be obligated for its allocable share of the deductible amount in the insurance
coverage which deductible is currently $5,000.

       Landlord will at Landlord's sole cost and expense maintain, with insurance
companies licensed to do business in Pennsylvania, commercial general liability insurance
with respect to the Leased Premises, the Building, the Property with minimum limits of
$1,000,000 .00 combined single limit with respect to bodily injury, death and property
damage. Such insurance coverage shall be endorsed to include the contractual liability
assumed by Landlord under this Lease. At Tenant's request, Landlord shall supply Tenant
with a certificate evidencing this insurance prior to occupying the Leased Premises.

          12. ASSIGNMENT, MORTGAGING AND SUBLETTING : Tenant shall not assign,
 mortgage or transfer this Lease or sublet the whole or any part of the Leased Premises or
permit any other persons to occupy same without the prior written consent of Landlord ,
which consent will not be unreasonably withheld, conditioned, except as provided herein, or
delayed. Landlord shall not unreasonably withhold such consent, provided however,
Landlord may, as a condition to any such assignment or subletting other than to
successors, affiliates and/or subsidiaries, require that any additional rental above the rental
paid by Tenant at the time of such sublease or assignment, less any additional Tenant
costs which are the responsibility of Tenant under the assignment or subletting and the
amortization of all of Tenant's costs associated with any such subletting or assignment of
all or any portion of the Leased Premises including all brokerage fees, legal fees, direct
marketing fees and cost of improvements including demising or separating the subleased
space verified to Landlord's reasonable satisfaction, shall be paid to Landlord. Any such
assignment or subletting, even with the consent of Landlord, shall not relieve Tenant from
liability for payment of rent or other sums herein provided or from the obligation to keep
and be bound by the terms , conditions and covenants of this Lease. The acceptance by
Landlord of rent from any other person shall not be deemed to be a waiver of any of the
provisions of this Lease or to be a consent to the assignment of this Lease or subletting of
the Leased Premises.


        An assignment for the benefit of creditors or by operation of law shall not be
effective to transfer any rights to an assignee without the prior written consent of the
Landlord first having been obtained .

       Notwithstanding any provision to the contrary contained in th is Section 12 of th is
Lease , Tenant may without Landlord's consent, but without the release of Tenant from
Tenant's liabilities and obligations under this Lease, assign this Lease or sublet the Leased
Premises or any part thereof to any subsidiary or affiliate of Tenant or successor, provided
Tenant notifies Landlord in writing of its intention to so assign or sublet and the use is
consistent with the use under Section 4 of this Lease . For the purpose of this Section 12,

                                              10
8 /23/0 :   - 5 : 10 PM

the terms "subsidiary" or "affiliate" shall be defined as any corporation or entity which
controls Tenant, is controlled by Tenant or is under the common control with Tenant by the
same parent corporation or other entity.

        "Successor'' is defined as any corporation or entity resulting from a merger or
consolidation with Tenant or any corporation or entity succeeding to substantially all of the
business and assets of Tenant. Further, if Tenant is a corporation or a partnership, or is a
publicly traded company, as defined by applicable Federal securities laws, then, in any
such event, any change of ownership resulting in a change of majority control from those
persons and entities not having control will not be deemed an assignment or transfer
requiring Landlord's consent.

        13. FLOOR LOAD/DAMAGE : Tenant shall not place a load upon any floor in the
Building, which exceeds the floor load per square foot (i.e., 125 pounds per square foot live
load on the first floor) which such floor was designed to carry and which is allowed by law.
Landlord reserves the right to reasonably prescribe the weight and position of all safes and
heavy installations which Tenant wishes to place in the Leased Premises so as to properly
distribute the weight.

       Business machines and mechanical equipment belonging to Tenant which cause
noise and/or vibration that may be transmitted to the structure of the Building or to any
other leased space to such a degree as to be objectionable to Landlord or to any tenant in
the Building as determined in the good faith judgment of Landlord shall be placed and
maintained by the Tenant, at Tenant's expense, in settings of cord rubber or spring type
noise and/or vibration eliminators sufficient to eliminate vibration and/or noise.

        All damage to the Leased Premises or the Building caused by moving the property
of Tenant into, or out of, the Building, and all damage done by Tenant, or the agents,
employees and visitors of Tenant, shall be repaired by the Tenant at its expense. If Tenant
shall fail to do so within a reasonable time after written notice to Tenant, then the Landlord
shall have the right to make such repairs, alterations and replacements (structural,
nonstructural or otherwise) and may charge Tenant for the costs thereof incurred by
Landlord.

       14. ALTERATIONS : After the completion of Tenant's Work (as defined herein),
Tenant will not make or permit to be made any alterations, improvements or additions to
the Leased Premises or any part thereof except by and with the prior written consent of
Landlord , which consent shall not be unreasonably withheld, conditioned or delayed. All
such alterations, improvements and additions to the Leased Premises shall be made in
accordance with all applicable laws and upon the expiration or termination of this Lease
shall be deemed to have attached to the freehold and to have become the property of
Landlord and shall remain for the benefit of Landlord at the end of the term of this Lease or
other expiration of this Lease, (unless at the time of Tenant's request for Landlord's
approval, Tenant indicates that as a condition for approval Tenant will remove said

                                             11
B/~3 /0 5 - 5:lG PM


  alterations, additions and improvements at the expiration of the term of this Lease and
  repa ir any damage occas ioned by such removal), in as good order and condition as they
  were when installed, reasonable wear and damage by insured casualty, condemnation or
  matters which is the responsib ility of Landlord excepted; provided however, if prior to the
  termination of this Lease , Landlord so directs by written notice to Tenant, Tenant shall prior
  to the end of the term of this Lease at Tenant's sole cost and expense remove the
  alterations , improvements and/or additions which were placed in the Leased Premises by
 Tenant and which are designated in said notice, and repair any damage occasioned by
  such removal and restore the Leased Premises to the condition in which they were prior to
 such alterations, improvements or additions, and in default thereof, Landlord may effect
  said removals and repairs at Tenant's expense. Notwithstanding the forego ing, Tenant
 acknowledges and agrees that in connection with obtaining consent to alterations after
 completion of Tenant's Work, Landlord may require that Tenant remove such alterations
 and restore the Building to its prior condition at the end of the Term , if such alterations
 consist of (x) alterations to the exterior of the Building, or (y) internal stairwells or other
 specialty type improvements of like kind and which do not constitute office improvements.
 Notwithstanding anything to the contrary contained herein, with respect to carpeting, wall
 covering and painting ("Cosmetic Alterations") and other alterations, additions , or
 improvements other than Cosmetic Alterations which (a) are nonstructural in nature (i.e.,
 do not involve changes to the structural elements of the Building); (b) do not involve
 changes to the Building's systems, including, without limitation, the electrical, plumbing ,
 and HVAC system; (d) do not involve changes to the Building exteriors or Common Areas
 [(a), (b) and (c) are hereinafter collectively referred to as "Nonstructural Changes"]; and (d)
 in the aggregate would not cost in excess of $10,000 (as such sum shall be increased on
 an annual basis pursuant to any increase in the Consumer Price Index for each year of this
Lease) when added together with the cost of all other Nonstructural Changes (excluding
Cosmetic Alterations) made during the prior 12-month period, Tenant need not obtain
Landlord's prior written consent, but shall provide Landlord with prior written notice of the
alteration, additions or improvements to be made. Landlord shall receive no fee during
construction or move-in for profit, overhead, general conditions construction supervision,
drawing review, freight elevator, parking or other miscellaneous costs, provided such
alterations, improvements or additions do not affect any structural components of the
Building in which event Landlord's fee shall not exceed 10% of the cost of such alterations,
improvements or additions. Prior to the commencement of any alterations, Tenant shall file
a waiver of lien agreement with the contractor in the Allegheny County Prothonotary's
Office. In the event of making such alterations, improvements and additions as herein
provided, Tenant further will indemnify and save harmless Landlord from all expense, liens,
claims, damages or injuries to either persons or property arising out of, or resulting from
the undertaking, making or removal of said alterations, additions and improvements, unless
caused by the gross negligence or willful misconduct of Landlord , Landlord's agents ,
contractors or employees. Tenant shall not permit any liens to be filed aga inst the Property
or any part thereof arising out of any work performed or alleged to be performed by Tenant.
  If any lien shall be filed, Tenant shall have thirty (30) days after notice from Landlord to
remove such lien or provide Landlord with satisfactory security or Landlord may discharge

                                              12
9 / 23 / 05 - S , l~ PM

same without investigation and Ten ant shall pay the costs thereof.

       15. REPAIRS : Tenant shall keep the Office Area and the fixtures and
appurtenances therein in good order and condition and Tenant shall make all repairs and
replacements to the Office Area which are not Landlord's obl igation pursuant to any
provisions of the Lease and shall do so in a good and workmanlike manner. To the extent
Tenant does not make such repairs or replacements, Landlord may do so within a
reasonable time after written notice to Tenant and charge Tenant for the costs thereof.
Tenant shall commit no waste in or on the Leased Premises, the Bu ilding or the Property.

        Landlord shall make all repairs and replacements necessary to maintain the
structural elements of the Building, the plumbing, heating, air conditioning and electrical
systems, elevators, exterior windows, parking and driveway surfaces lighting and the
Common Areas. If any such repairs are occasioned by the negligence, misfeasance or
malfeasance of Tenant, its employees, agents or invitee, Tenant shall promptly reimburse
Landlord for the costs thereof upon written demand from Landlord. Landlord shall have no
responsibility to repair or replace carpeting , to paint or otherwise redecorate or refurbish
the Office Area, unless same are damaged as a result of the gross negligence or willful
misconduct of Landlord , its agents , contractors or employees. Landlord shall have no
obligations with respect to fixtures or other property installed by Tenant, unless same are
damaged as a result of the gross negligence or willful misconduct of Landlord , its agents,
contractors or employees.

       16. INDEMNIFICATION: Tenant shall indemnify, hold harmless and defend
Landlord from and aga inst any and all costs, expense, liability, injuries (includi ng death),
losses, damages, suits, actions, fines, penalties, claims or demands of any kind which are
asserted by or on behalf of any person or governmental authority, arising out of or in any
way connected with, and Landlord shall not be liable to Tenant on account of:

               (A) any failure by Tenant to perform any of the agreements, terms, covenant
         or conditions of this Lease required to be performed by Tenant;

                (B) any failure by Tenant to comply with any statutes ordinances,
         regulations, or orders of any governmental authority;

               (C) any accident, death or personal injury, or damage to property, wh ich
        shall occur in or about the Leased Premises (other than the Common Areas), and
        which results from or is caused in whole or in part, by the use or occupancy of the
        Leased Premises by Tenant, its agents, employees or invitee, excepting damage or
        injury attributable to the gross negligence or willful misconduct of Landlord , its
        employees and agents; and

              (0) any and all loss, liability, cost or expense in any way connected with any
        claim made by Tenant's employees for injury incurred in or about the Leased

                                             13
9/ 2J / J5 -   s,:o   P~

          Premises, unless same is attributable to the gross negligence or willful misconduct
          of Landlord , its employees, contractor or agents.

       Tenant does hereby release and agree to hold harmless Landlord from and against
any and all claims for damages to person or persons or property incurred by Tenant from
acts of theft, burglary, vandalism or other acts committed by third persons against Tenant
or Tenant's property or from fire or other casualty or any condition or defect in or about the
Leased Premises or any part thereof or from any equipment or appurtenance therein or
thereon, unless said damages or injuries are caused by the gross negligence or willful
misconduct of Landlord, its employees and agents.

        Landlord shall indemnify, hold harmless and defend Tenant from and against any
and all costs, expense, including reasonable attorneys' fees, liability, injuries (including
death), losses, damages, suits, actions, fines, penalties, claims or demands of any kind
which are asserted by or on behalf of any person or governmental authority arising out of
or in any way connected with, and Tenant shall not be liable to Landlord on account of (a)
any failure by Landlord to perform any of the agreements, terms, covenants or condition of
this Lease, as it applies to the Common Areas, required to be performed by Landlord, (b)
any faiiure by Landlord to comply with any statutes, ordinances, regulations or orders of
any governmental authority, and (c) any accident, death or personal injury or damage to
property which shall occur on or about the Building (other than the Office Area), the
Property (other than the Office Area) and/or the Common Areas therein or thereon unless
caused by the gross negligence or willful misconduct of Tenant, its employees or agents.

       17. TENANT'S PROPERTY: Except for the gross negligence or willful misconduct
of Landlord, its employees and agents:

               (A) All property of the Tenant, its employees, agents, or invitee on the
         Leased Premises or in the Building or on the Property shall be at the sole risk of the
         Tenant;

                 (B) Landlord shall not be liable for any accident, death or personal injury to
         any person or damage to property of Tenant, its employees, agents or invitee
         resulting from the use or operation or breakage of elevators, the heating , cooling,
         electrical or plumbing apparatus or the parking area unless caused by the gross
         negligence or willful misconduct of Landlord, its employees and agents;

                 (C) Landlord shall not be liable for damage to property from water, snow,
         frost, steam, fire, electricity, smoke or other causes. Landlord shall not be liable for
         nor shall this Lease be affected by conditions arising or resulting from construction
         on contiguous premises, unless due to the gross negligence or willful misconduct of
         Landlord, its employees and agents; and

                      (0) All fixtures, equipment and other property placed or installed in or on the

                                                     14
8/~J/l 5 - 5 :10 PM

        Leased Premises by Tenant and designed for and used in the conduct of Tenant's
         business in the Leased Premises, shall at all times be and remain the property of
        Tenant. Tenant shall , at Tenant's sole cost and expense, remove all such
        equipment, fixtures and other property from the Leased Premises prior to the
        termination of this Lease and Tenant shall, at Tenant's cost and expense, repair any
        and all damage to the Leased Premises caused or occasioned by the installation or
        removal of said fixtures , equipment or other property. Any and all such equipment,
        fixtures and other property which shall remain on the Leased Premises after the
        termination of this Lease, shall at Landlord's option be deemed abandoned by
        Tenant and become the sole property of Landlord , or may be removed by Landlord
        in which case Tenant shall pay or reimburse Landlord for the reasonable cost of
        such removal and of repairing any and all damage to the Leased Premises caused
        thereby.

         18. EST OPPEL CERTIFICATES : Tenant or Landlord shall, at any time and from
time to time within twenty (20) days following written request from the other party, execute,
acknowledge, and deliver to the other a written statement certifying that this Lease is in full
force and effect and unmodified or, if modified , stating the nature of such modification,
certifying the date to which the rent hereunder has been paid, and certifying that there are
not, to Tenant's or Landlord's knowledge as the case may be, any uncured defaults on the
part of Landlord or Tenant hereunder, or specifying such defaults if any are claimed, and
such other information regarding the Lease and/or the Leased Premises as may be
reasonably requested . Any such statement may be relied upon by any prospective lender,
purchaser or mortgagee of all or any part of the Leased Premises , the Building or the
Property. Tenant's failure to deliver such statement within said twenty (20) day period shall
be conclusive upon Tenant that this Lease is in full force and effect and unmodified, and
that there are no uncured defaults in Landlord's performance hereunder.

        19. EQUIPMENT: Tenant shall not install or operate in the Leased Premises any
electrically operated equipment or other machinery other than personal computers and
processors and such other electrically operated office machines and equipment as are
customarily used in modern offices, without first obtaining the prior written consent of the
Landlord , which consent shall not be unreasonably withheld , conditioned or delayed ;
provided , however, Landlord may condition consent upon the payment by the Tenant of
additional rent in the amount actually incurred by Landlord as compensation for excess
consumption of electricity, HVAC and other costs as may be occasioned by the operation
of said equipment or machinery. Tenant will not install any other equipment of any kind or
nature whatsoever which will or may necessitate any changes, replacements or additions
to or require the increased use of the water system, plumbing system, heating system, air
conditioning system or the electrical system of the Leased Premises without the prior
written consent of Landlord which consent shall not be unreasonably withheld, conditioned
or delayed except as provided in this Section .

       20. COMMON AREA AND FACILITIES - BUILDING: As used herein the term

                                              15
~/23/0 5 - S , l C P~

"Common Area" shall mean the parking areas, handicap ramp, entrances, driveways,
stairs, elevators, vestibules, lobbies, atriums, restrooms, and other public portions of the
Building and Property provided by Landlord for the common use of tenants, customers and
other invitees.

       21. SURRENDER: Tenant will deliver up and surrender to Landlord possession of
the Leased Premises upon expiration of the term of this Lease or upon the earlier
termination of this Lease, broom clean and in as good condition and repair as the same
shall be at the commencement of the term of this Lease, ordinary wear and damage by
casualty condemnation and matters for which Tenant is not responsible hereunder
excepted.

        22. ACCESS TO LEASED PREMISES: Tenant will permit Landlord or Landlord's
agents to inspect or examine the Leased Premises at any reasonable time with prior
reasonable notice from Landlord to Tenant and at a time which will not unreasonably
interfere with Tenant's business or immediately in the case of an emergency and perm it
Landlord to make such repairs to the Leased Premises as Landlord may deem necessary
for preservation of the Leased Premises and which Tenant has failed so to make without
the same being construed as an eviction of Tenant in whole or in part, and the rent shall
not abate while such repairs are being made and Landlord shall not be liable to Tenant for
any loss or interruption of the business of Tenant while such repairs are being made unless
such Joss or interruption is caused by the gross negligence or willful misconduct of
Landlord, its employees and agents.

        Landlord shall have the right, upon notifying Tenant, to enter upon the Leased
Premises at any reasonable time upon reasonable prior notice and from time-to-time
during the term of this Lease for the purpose of exhibiting the same to prospective
purchasers and for a period of one hundred eighty (180) days prior to the end of the term
of this Lease for the purpose of showing the Leased Premises to prospective tenants .

        23. CONDEMNATION: If the Leased Premises, the Building, the Property or any
part thereof shall be taken or condemned either permanently or temporarily for any public
use or purpose by any competent authority in condemnation or eminent domain
proceedings, the entire compensation award therefor, both leasehold and reversion, shall
belong to the Landlord without any deduction therefrom for any present or future estate of
Tenant, and Tenant hereby assigns to Landlord all its rights, title and interest in and to any
such award. Tenant shall, however, be entitled to claim , prove and rece ive in such
condemnation proceedings such award as may be allowed for leasehold improvements,
fixtures and other equipment installed by Tenant, and for moving and business relocation
costs but only if such awards shall be in addition to the award for the property taken in the
proceedings .

       If substantially all of the Building and/or Leased Premises shall be taken as
aforesaid or if any such taking shall in the reasonable judgment of Landlord render the

                                             16
8 / 23/05 - 5 : 1 0 ?M

Leased Premises or the Building substantially unfit for its intended use, then this Lease
shall terminate and shall become null and void from the time possession thereof is required
for public use, and from that day the parties hereto shall be released from all further
obligations except for those previously accrued hereunder.

        If only a portion of the Leased Premises, the Building and/or the Property shall be so
taken or condemned, which taking shall not render the Leased Premises substantially unfit
for its intended uses as set forth in Section 4 of this Lease, then Landlord at its own
expense shall repair and restore the portion of the Leased Premises not affected by taking
and this Lease shall continue in full force and effect except that the rental shall be equitably
and proportionately reduced if the taking is of a portion of the Leased Premises.

        Notwithstanding the foregoing provisions of this Section 23, if any portion of the
Leased Premises or any material portion of the Building or the Property shall be taken as
aforesaid during the last two (2) years of the term of this Lease, Landlord or Tenant may,
within thirty (30) days after possession is required by the condemning authority, cancel and
terminate this Lease by giving written notice to the other party, and if such notice is given,
this Lease shall expire as of the date of such possession with the same effect as though
that date was the date of the expiration of the term of this Lease. In such event, rental
hereunder shall abate as of the date of such possession and Landlord shall be entitled to
retain all proceeds resulting from such possession and Tenant, however, shall be entitled
to, and Landlord shall refund to Tenant any unearned rent paid in advance, and Tenant
shall expeditiously as is reasonable under the circumstances remove such of its property
as it is required to remove under the provisions of Section 17 (D) hereof and shall
surrender the Leased Premises to Landlord who may enter upon and repossess the same,
and all further liability of Tenant and Landlord hereunder shall thereupon cease. If this
Lease is not so canceled and terminated, the provisions of the foregoing Section 23 shall
control.

        24. DAMAGE OR DESTRUCTION : If, during the term of this Lease, the Building or
the Leased Premises is so damaged or destroyed by casualty so as to render the same
unfit for occupancy by Tenant for the purposes set forth in Section 4 of this Lease, and if
such damage or destruction of the Leased Premises cannot in the sole reasonable
judgment of Landlord be repaired, restored or rebuilt within six (6) months from the
happening of such damage or destruction, then either party may terminate this Lease as of
the date of such damage or destruction by giving the other party notice in writing with
respect thereto within thirty (30) days from the date of such happening. In such case,
rental hereunder shall abate as of the date of such damage or destruction, Landlord shall
refund to Tenant any unearned rent paid in advance and Tenant shall as expeditiously as
is reasonable under the circumstances remove such of its property as it is required to
remove under the provisions of Section 17 (D) hereof and shall surrender the Leased
Premises to Landlord who may enter upon and repossess the same, and all further liability
of Tenant and Landlord shall thereupon cease .


                                              17
8 / 23 /3 5   · 5 : ! 0 p~


         If any such damage to or destruction of the Building or the Leased Premises can , in
the sole reasonable judgment of Landlord, be repaired within a period of six (6) months
after the happening thereof, Landlord shall repair, restore or rebuild the same with all
reasonable dispatch, and this Lease shall not be affected in any manner, except that the
liability of Tenant for rent shall be suspended for the period during which such repair,
restoration or rebuilding is being made. However, if the damage or destruction is such as
not to render the Leased Premises totally unfit for the occupancy by Tenant for the
purposes set forth in Section 4 of this Lease, Landlord shall repair the Building or the
Leased Premises with reasonable promptness and rentals hereunder shall abate pro rata
to the extent that portions of the Leased Premises are not available for use by Tenant.

        In either situation provided for above in this Section , Landlord shall be entitled to
receive and retain all insurance proceeds from Landlord's policy resulting from such
damage or destruction. If Tenant is required to vacate the Leased Prem ises during the
period Landlord is making such repairs, restoration or rebuilding, Landlord shall make
reasonable efforts to provide Tenant with alternate accommodations under terms and
conditions mutually acceptable to the parties hereto provided, however, Landlord shall not
be liable nor shall this Lease terminate if such accommodations are not available, however,
Tenant's rent shall abate pro rata to the extent that portions of the Leased Premises or
alternative space are not available for Tenant's use.

         Notwithstanding the foregoing provisions of this Section 24, if the Building or the
Leased Premises shall be destroyed or in the sole judgment of Landlord substantially
damaged by insured casualty during the last two (2) years of the initial term or any
Renewal Term of this Lease. Landlord or Tenant may, within thirty (30) days after the
occurrence of such damage or destruction, cancel and terminate this Lease by giving
written notice to the other party , and if such notice is given, this Lease shall expire as of
the date of such destruction or damage with the same effect as though the date was the
date of the expiration of the term of this Lease. In such event, rental hereunder shall abate
as of the date of such damage or destruction and Landlord shall be entitled to retain all
insurance proceeds resulting from such damage or destruction to Landlord's property,
Landlord shall refund to Tenant any unearned rent paid in advance, and Tenant shall as
expeditiously as is reasonable under the circumstances remove such of its property as it is
required to remove under the provisions of Section 17 (D) hereof and shall surrender the
Leased Premises to Landlord who may enter upon and repossess the same, and all further
liability of Tenant and Landlord hereunder shall thereupon cease. If this Lease is not so
canceled and terminated, the provisions of the foregoing paragraphs of this Section 24
shall control.

        25. INTERRUPTION OF SERVICE : Landlord shall not be liable or responsible to
Tenant for any loss or damage which Tenant, its agents or employees, may sustain by
reason of any strike, lockout or other labor disturbance, civil commotion or act of God
affecting the Landlord or the Building or any tenant therein .


                                             18
8/23/05 - 5,10 PM

        26. WAIVER: No waiver of a default of Tenant hereunder shall be implied from any
omission or delay on the part of Landlord to take any action on account of such default and
no express waiver shall effect any default other than the default specified in the express
waiver and that only for the time and to the extent therein stated. One or more waiver(s) by
Landlord shall not be construed as a waiver of a subsequent breach of the same covenant,
term or condition. The consent to or approval by Landlord of any act by Tenant requiring
Landlord's consent or approval shall not constitute a consent or approval of any
subsequent similar act by Tenant. Each term and each provision of this Lease performable
by Tenant shall be construed to be both a covenant and a condition. No action required or
permitted to be taken by or on behalf of Landlord under the terms or provisions of this
Lease shall be deemed to constitute an eviction or disturbance of Tenant's possession of
the Leased Premises. The receipt by Landlord of a lesser amount than the rent due shall
not be construed to be other than a payment on account of the rent due, nor shall any
statement on Tenant's check or in an accompanying letter be deemed an accord and
satisfaction.

       27. DEFAULT AND REMEDIES: All rights and remedies of Landlord herein
enumerated shall be cumulative, and none shall exclude any other rights or remedies
allowed by law. Tenant covenants and agrees that if any of the following events of default
occur, that is , if:

             (A) Tenant shall fail, neglect or refuse to pay rent or any sums payable
      hereunder as rent at the time and in the amount as herein provided, or to pay any
      other monies agreed by it to be paid promptly when and as the same shall become
      due and payable under the terms hereof, and such non-payment shall continue for
      more than ten (10) days after written notice from Landlord of such failure; or

            (B) Tenant shall abandon the Leased Premises or shall commit waste
      thereon; or

            (C) Any execution be issued against a substantial part of Tenant's assets or
      bankruptcy, receivership or insolvency proceedings be instituted by or against
      Tenant and same is not dismissed within sixty (60) days after filing of such
      proceedings or an assignment made by Tenant for the benefit of creditors; or

               (0) Tenant shall fail, neglect or refuse to keep and perform any of the other
      covenants, conditions, stipulations or agreements herein contained and covenanted
      and agreed to be kept and performed by it and any such failure, neglect or refusal
      shall continue for a period of more than thirty (30) days after notice thereof is given
      in writing to Tenant by Landlord; provided, however, that if the cause for giving such
      notice involves the making of repairs or other matters reasonably requiring a longer
      period of time than the period aforesaid, Tenant shall be deemed to have complied
      with such notice so long as it has commenced to comply with said notice within the
      period set forth in the notice and is diligently prosecuting compliance or has taken

                                            19
 8 / 23 /"J 5 - 5 : 1 0 ?!'vi


             the proper steps or proceedings under the circumstance to prevent the seizure,
             destruction, alteration or other interference with the Leased Premises by reason of
             noncompliance with the requirements of any law or ordinance or with the rules ,
             regulations or directions of any governmental authority, as the case may be;

 then in any of said events after written notice from Landlord to Tenant of Landlord's
 intention to accelerate rent and such non-payment shall continue for ninety (90) days, the
 remaining rental for the balance of the term of this Lease discounted to present va lue at
the rate of 8% per annum shall at the option of Landlord at once become due and payable
as if by the terms of the Lease it is all payable in advance, and the Tenant does hereby
authorize and fully empower Landlord to cancel o_r annul this Lease at once and to re-enter
and take possession of the Leased Premises immediately, without any previous notice of
intention to re-enter, and to remove all persons and their property therefrom, and to use
such assists in effecting and perfecting such removal of Tenant as may be necessary and
advisable to recover at once first and exclusive possession of the Leased Premises,
without being deemed guilty of any manner of trespass and without prejudice to any
remedies which might otherwise be used by Landlord, in which event this Lease shall
terminate.

         Landlord may, however, at its option at any time and after such default or violation of
 cond ition or covenant, re-enter and take possession of the Leased Premises without such
 re-entry working a forfeiture of the rents to be pa id and the covenants, agreements and
 conditions to be kept and performed by Tenant for the term of this Lease. In such event,
 Landlord shall have the right but not the obligation, to divide or subd ivide the Leased
 Premises in any manner Landlord may determine and to lease or let the same or portions
thereof for such periods of time and at such rentals and for such use and upon such
covenants and conditions as Landlord may elect, applying the net rentals from such letting
first to the payment of Landlord's expenses incurred in dispossessing Tenant and the cost
 and expense of maintaining the Leased Premises and making such improvements thereto
 as may be necessary in order to enable Landlord to re-let the same, and to the payment of
any brokerage commissions or other necessary expenses of Landlord in connection with
such re-letting . The balance, if any, shall be applied by Landlord from time to time on
account of the payment due or payable by Tenant hereunder, with the right reserved to
Landlord to bring such action or proceedings for the recovery of any actual deficits
remaining unpaid as Landlord may deem desirable from time to time, without being
obligated to await the end of the term for final determination of Tenant's account. Any
balance remaining, however, after full payment and liquidation of Landlord's account as
aforesaid shall be paid to Tenant, with the right reserved to Landlord at any time to give
notice in writing to Tenant of Landlord 's election to cancel and terminate this Lease and the
simultaneous payment by Landlord to Tenant of any credit balance in Tenant's favor that
may at the time be owing to Tenant shall constitute a final and effective cancellation and
termination of this Lease and the obligation hereunder on the part of either party to the
other. Landlord shall mitigate its damages in enforcing its rights hereunder.


                                                 20
B/ 23 / 05 - S ,10 ?~

         28 . HOLD OVER: If Tenant with the consent of Landlord shall remain in
possession of the Leased Premises after the expiration of the term of this Lease , then
Tenant shall be deemed a Tenant of the Leased Premises from month to month subject to
all of the terms and provisions hereof except only as to the term of this Lease. If Tenant
shall remain in possess ion of the Leased Premises after the expiration of the term of th is
Lease without the express written consent of Landlord, Tenant shall pay Landlord for each
month or portion thereof that Tenant shall remain without Landlord's consent an amount
equal to 1 1/2 times the amount of monthly rental and other amounts due as additional
rental under this Lease, determined as of the lastfull month of the term hereunder. Ten ant
shall also pay all damages including consequential damages sustained by Landlord by
reason 'at such failure to vacate and surrender the Leased Premises .

       29. QUIET ENJOYMENT: If Tenant pays the rental and other charges herein
provided, and performs all of the covenants and agreements herein stipulated to be
performed on the Tenant's part. Tenant shall at all times during the term of this Lease have
the peaceable and quiet enjoyment and possession of the Leased Premises without any
manner of hindrance from Landlord or any persons lawfully claiming through Landlord,
except as to any portion of the Leased Premises as may be taken under the power of
eminent domain.

        30. NOTICES: All notices, demands and requests which may be or are required to
be given hereunder shall be given in writing and shall be deemed to have been duly given
as of the date of delivery or refusal mailing if sent by postage prepaid, first class , United
States registered or certified mail, return receipt requested or by reputable overnight
carrier, to each of the parties at the following places, or to such other places as either party
hereto may for itself designate in writing from time to time for the purpose of receiving
notices hereunder:

To Landlord :                               To Tenant:

THE BUNCHER COMPANY                         THE ART INSTITUTES INTERNATIONAL, INC.
5600 Forward Avenue                         dba The Art Institute Online
P. 0 . Box #81930                           210 Sixth Avenue , Suite 3300
Pittsburgh, PA 15217-0930                   Pittsburgh, PA 15222-2603
                                            Attn: President

                                     cc:    Education Management Corporation
                                            210 Sixth Avenue, Suite 3300
                                            Pittsburgh , Pennsylvania 15222-2603
                                            Attn: Fred Steinberg, Esq.

                                            Education Management Corporation
                                            777 Middle River Drive
                                            Ft. Lauderdale , Florida 33304-3512

                                              21
9/23/05 - 5, :0 PM

                                           Attn : Mark Hodges

                                           Greenberg Traurig, LLP
                                           2450 Colorado Avenue , Suite 400E
                                           Santa Monica, California 90404
                                           Attn : Angela J . Crowder, Esq .

         31 . BROKERAGE: Except as listed below, Landlord and Tenant hereby warrant to
each other that no real estate broker has been involved in this transaction on its behalf and
that no finder's fees or real estate commissions have been earned by any other third party.
Tenant hereby agrees to indemnify Landlord and Landlord hereby agrees to indemnify
Tenant for any liabil ity or cla ims for commissions or fees arising from a breach of this
warrant. The real estate broker involved is Cushman & Wakefield/Grant Street Associates,
Inc. and any commissions or fees owed to Cushma n & Wakefield/Grant Street Associates ,
Inc. will be pa id by Landlord pursuant to that certain letter agreement dated September 26,
2005 .

      32 . SECTION HEADINGS: Section headings used herein are for the purpose of
convenience only and shall not be used in construing this Lease.

       33 . ENTIRE AGREEMENT: This Lease constitutes and contains the entire and
only agreement between the parties and supersedes and cancels any and all pre-existing
agreements and understandings between the parties, relating to the subject matter hereof.
 No representation, inducement, promise, condition or warranty not set forth herein has
been made or relied upon by either party.

        34. SUBORDINATION : Subject to the provisions of Section 35 below, this Lease is
subject and subordinate to all ground or underlying leases and to all mortgages which may
now or hereafter affect the Leased Premises, the Building and/or the Property and to all
renewals, modifications, consolidations, replacements and no further instrument of
subordination shall be required; however, in confirmation of such subord ination Tenant
shall execute promptly any certificate to that effect upon request by Landlord. Tenant
hereby constitutes and appoints Landford as Tenant's attorney-in-fact to execute any such
certificate for and on behalf of Tenant, should Tenant fail to do so .

        35 . NON-DISTURBANCE :              Landlord represents to Tenant that the Leased
Prem ises is not subject to any mortgage or other encumbrances pursuant to which
Tenant's leasehold interest could be foreclosed. If Landlord subsequently secures any
indebtedness by a mortgage aga inst the Leased Premises superior to th is Lease, Landlord
will use its best efforts to obtain a written non-disturbance agreement acceptable to Tenant
in recordable form providing that so long as Tenant performs all of the terms, covenants
and conditions of this Lease and agrees to attorn to the mortgagee, beneficiary of the deed
of trust, purchaser at a foreclosure sales , prime lessor or fee owner, Tenant's rights under
this Lease shall not be disturbed and shall remain in full force and effect for the term and

                                             22
9/ 2 3/D S - 5, l C PK

any renewal thereof. and Tenant shall not be named or joined by the holder of any
mortgage or deed of trust in any action or proceeding to foreclose thereunder. If a non-
disturbance agreement is not obtained, this Lease shall not be subordinate to any
mortgage which may be obtained against the Leased Premises.

       36. LIMITATION OF LANDLORD: Notwithstanding the provisions hereof, the term
"Landlord" as used in this Lease means only the holder, for the time being, of Land lord's
interest under this Lease; so that in the event of any transfer of title in the Leased Premises
to a party assuming Landlord's obligations hereunder, Landlord shall be deemed without
further agreement between the parties that such grantee, transferee or assignee has
assumed and agreed to observe and perform all obligations of the Landlord hereunder
arising during the period it is the holder of Landlord's interest hereunder.

        37. FORCE MAJEURE : Landlord shall not be liable to Tenant and shall not be in
default under this Lease in any manner by reason of delay in performance of any covenant
or condition in this Lease , if any such delay is caused by present or future governmental
regulations, restrictions, strikes, lockouts, unusual unavailability of materials or labor,
severe adverse weather conditions , or by any other reason or reasons . whether similar or
not to foregoing, which delays are beyond the reasonable control of Landlord, provided that
Landlord shall use landlord's best efforts to overcome the same.

      38. GOVERNING LAW : This Lease shall be construed, governed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania .

        39. SEPARABILITY: If any term or provisions of this Lease, or the application
thereof to any party or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to parties or
circumstances other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Lease shall be valid and enforced to
the full extent permitted by law.

        40. CUMULATIVE REMEDIES: The specified remedies to which Landlord or
Tenant may resort under the terms of this Lease are cumulative and are not intended to be
exclusive of any other remedies or means or redress to which Landlord or Tenant may be
lawfully entitled in case of any breach by Landlord or Tenant to insist, in any one or more
cases. upon the strict performance of any of the covenants of this Lease shall not be
construed as a waiver of such covenant or relinquishment for the future. In addition to the
other remedies in this Lease provided , Landlord or Tenant shall be entitled to restraint by
injunction of the violation, or attempted or threatened violation, of any of the covenants .
conditions or provisions of this Lease. Nothing in this Lease shall give either party the right
to terminate this Lease except as otherwise specifically set forth in this Lease .

      41. AMENDMENTS : This Lease may be amended modified, renewed, extended,
canceled or terminated only by written instrument duly executed by both of the parties

                                              23
3i2J/~S - 5 : : O PM


hereto .

       42 . PROVISIONS CONSTRUED AS COVENANTS: All the provisions of this
Lease, insofar as they are applicable to either or both of the parties hereto, shall be taken
and construed as the covenant or covenants of such party or parties respectively to do or
perform the thing or act specified or not to do the act or thing inhibited.

        43. BINDING EFFECT: The provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors and assigns;
subject, nevertheless, to the restrictions on assignment by Tenant as set forth in the Lease
hereof and to the provisions of Section 14 hereof.

        44. HAZARDOUS SUBSTANCES: Tenant shall not cause , permit or allow any
Hazardous Substance to be used, stored, generated, emitted , discharged, released or
disposed of, on, in or from the Leased Premises by Tenant, Tenant's agents, employees,
contractors , invitees or any other person or entity, except ordinary office and cleaning
products and other products customarily and lawfully used by Tenant in the ordinary course
of its business. Tenant shall comply with all Environmental Laws governing or relating to
the generation, transportation , use, storage, emission, discharge, release, threatened
release or disposal of any Hazardous Substance from, on or in the Leased Premises
(hereinafter the "Contamination"). If Tenant causes, permits or allows the emission,
discharge, release, threatened release or disposal of any Hazardous Substances from , on
or in the Leased Premises, Tenant shall promptly, at its sole cost and expense, take any
and all actions necessary to remediate and/or remove Contamination and to comply with
the Environmental Laws.

          Tenant shall defend , indemnify and hold Landlord harmless from and against all
claims , damages, remedial or removal actions or obligations, fines, judgments , liens,
penalties, costs, expenses, diminished property value, lost or diminished rental revenue,
liabilities or losses of any kind asserted against, or suffered or incurred by Tenant and/or
Landlord resulting directly or indirectly from the presence, generation, transportation, use,
storage, emiss ion, discharge , release , threatened release or disposal of Hazardous
Substances on, in or from the Leased Premises except for Contamination (a) existing on
the Leased Premises prior to the date of th is Lease or (b) resulting from the generation,
transportation , use, storage, emission, discharge, release or disposal of Hazardous
Substances on, in or from the Leased Premises by Landlord or its employees, agents or
authorized representatives or third parties not under the control of Tenant. Landlord shall
be responsible for the remediation of any Contamination that may exist on the Leased
Premises prior to the Commencement Date of this Lease or Contamination caused by
Landlord. The provisions of the foregoing sentence shall survive the termination of this
Lease.

     As used herein, the term "Hazardous Substance" or "Hazardous Substances", shall
mean any and all substances or materials which are defined as or listed as "hazardous

                                            24
8 / 2 3 / 05 - 5,: 0 ?M

materials", or "toxic substances", "hazardous air pollutants", "toxic pollutants", "pollutants"
and/or "contaminants" as those terms are used, defined or listed under any Environmental
Laws. As used herein the term "Hazardous Substance" shall also include any petroleum
product, including gasoline , diesel fuel, motor oil and waste oil.

       As used herein the term "Environmental Laws" shall mean any federal, state or local
law, statute, ordinance, rule, order, regu lation, injunction, writ or decree now or hereafter
existing which governs or otherwise relates to the generation, transportation, use, storage,
emission , discharge, release including, without limitation, the Resource, Conservation and
Recovery Act, the Comprehensive Environmental Response Compensation and Liability
Act, the Hazardous Materials Transportation Act, the Toxic Substances Control Act, the
Clean Air Act and the Clean Water Act.

        Landlord hereby warrants that to the best of its actual knowledge and belief, the
Leased Premises, the Building and the Property contains no Hazardous Substances
(including without limitation asbestos) and is not in violation of any Environmental Laws.

         46. OPTION TO RENEW: Tenant shall have the right and option to extend the
initial nine (9) years and eight (8) month term of this Lease for two (2) consecutive terms of
five (5) years each (each a "Renewal Term") to commence immediately following the
expiration of the initial term or the expiration of the first Renewal Term . Tenant may
exercise its right for each Renewal Term only by delivering to Landlord written notice of
Tenant's exercise of such right no less than one ( 1) year prior to the expiration of the initial
term or the expiration of the first Renewal Term, if applicable and the terms and conditions
of this Lease shall continue in full force and effect for each applicable Renewal Term
except that the monthly rental for each Renewal Term shall be determined as follows:

       The monthly rental for the Leased Premises for each Renewal Term shall be, in
each case, the product of the monthly rental in effect at the end of the initial term multiplied
by a fraction the numerator of which is the CPI in effect for June 2015 as to the first
Renewal Term or June 2020 as to the second Renewal Term , if applicable, and the
denominator of which shall be the CPI in effect for May 2012.

         Notwithstanding the result of the above calculation, the monthly rental for each
Renewal Term shall not be less than the monthly rental in effect during the last month of
the initial term or the last month of the first Renewal Term , whichever is applicable .

       The foregoing option and right to extend the term of this Lease for each Renewal
Term as herein provided is subject to (i) Tenant's timely exercise of this option as herein
provided, (ii) there being no Tenant default beyond the expiration of the applicable notice
and cure periods at the time of the exercise of such option and at the commencement of
any Renewal Term and (iii) The Art Institutes International, Inc., dba The Art Institute
Online and/or its affiliates, itself being in full possession of the Leased Premises
continuously for the last year prior to the expiration date of the initial term or the first

                                              25
3 /23 / 05 - 5, cO FM


Renewal Term, if applicable, and at the commencement of the extant Renewal Term . If
the above conditions are not satisfied, Landlord may, at its option, terminate this Lease as
of the last day of the initial term of this Lease or the last day of the first Renewal Term, if
applicable.

        47 . RIGHT OF FIRST OFFER: Landlord shall, prior to offering certain available
space in those portions of the Building located on the first floor of Section A, and first and
second floors of Section B of the Building shown cross-hatched in red on Exhibit A
attached hereto or in portions of space on the th ird floor in a neighboring building known as
Penn Liberty Plaza I (the "Expansion Space") to other third parties, first offer in writing to
lease to Tenant such available space in increments of approximately 10,000 square feet
not to exceed 40,000 square feet in the aggregate on terms and conditions Landlord is
willing to accept. Tenant shall have ten (10) days (not including Saturdays, Sundays , and
federal holidays) after the date of such offer to accept said offer. If Tenant rejects such
offer or fails to respond to said offer within said ten (10) business day period, Landlord
shall be free to lease the Expansion Space to other third parties on the terms offered to
Tenant, and Tenant shall have no further rights to the Expansion Space on such terms for
a period of six (6) months thereafter. If Landlord does not enter into a lease agreement
with a third party with in six months after making an offer to Tenant pursuant to this Section
47 or such new lease expires during the term of this Lease, then Tenant's right of first offer
under this Section 4 7 shall be re-instituted and Landlord shall not enter into a lease with
any third party for the Expansion Space without first offering in writing to lease the
Expansion Space to Tenant in accordance with the procedure set forth above in this
Section 47.

        The parties hereto understand that Tenant's right to expand into Penn Liberty Plaza
I is conditioned on Tenant first taking the available space in the Bu ilding.

       During the term of this Lease as the same may be extended as provided herein,
Landlord hereby covenants that Landlord shall not lease any space in the Building to any
other third party for use as an on line school.

         48. TENANT'S RIGHT OF EARLY TERMINATION: Tenant shall have the right and
option to terminate this Lease and the term thereof at any time after June 30, 2011 , subject
to full compliance with the following conditions:

        A.       To exercise Tenant's right to terminate this Lease, Tenant shall notify
                 Landlord in writing nine (9) months prior to the date Tenant desires to so
                 terminate this Lease (the "Early Termination Date").

        B.       Tenant shall pay to Landlord as a fee for said early termination the amount of
                 $375,000 payable 1/2 at the time of notice and 1/2 at the termination of this
                 Lease as provided herein at the time of Tenant's notice to Landlord of its
                 desire to terminate this Lease. Said fee shall be in addition to the rental due

                                                26
8/23/05 - 5:~0 p ~

                under this Lease until the Early Termination Date.

        If the conditions precedent are fully satisfied, this Lease and the term thereof shall
expire on the last day of the ninth (9th) month following the date of said notice with the
same force and effect as though such date was the scheduled expiration date of the term
of this Lease.

       49 . CONDITION PRECEDENT: The parties hereto acknowledge that a portion of
the Leased Premises is currently occupied by Allegheny Intermediate Unit ("AIU") under
that certain Agreement of Lease dated May 22, 1998 (the "AIU Lease"). As a cond ition
precedent to the effectiveness of this Lease, the AIU Lease and the term thereof shall have
terminated and AIU shall have vacated and surrendered the Leased Premises on or prior
to October 31, 2005, unless said date is extended by mutual agreement of the parties
hereto, or at Tenant's option upon written notice to Landlord, (a) this Lease shall be null
and void and neither party shall be liable to the other or (b) the Commencement Date of
this Lease, but not the expiration date, shall be delayed from day to day until AIU has
vacated and surrendered the Leased Premises to Landlord and the same has been
delivered to Tenant in the condition required herein (the "Beginning Date") In the event
AIU fails to vacate and surrender the Leased Premises by October 31, 2005 and Tenant
has elected to extend the Commencement Date as provided above, Landlord sharl use arl
commercially reasonable efforts to evict AIU . If AIU has not vacated and surrendered the
Leased Premises to Landlord by December 31, 2005, this Lease shall be null and void and
neither party hereto shall be liable to the other.

        Notwithstanding the above, a portion of the Leased Premises is occupied by the
Parking Authority of the City of Pittsburgh (the "Parking Authority") as a subtenant of AIU .
The parties hereto understand and agree that the Parking Authority may occupy that
portion of the Leased Premises until December 31 , 2005. Landlord shall use its best
efforts to terminate the Parking Authority's lease prior to December 31 , 2005.

        50. TENANT IMPROVEMENTS : The parties hereto understand and agree that
Tenant will be installing and/or constructing substantial renovations to the Premises
("Tenant's Work") for the purpose of installing offices, class rooms , studios and related
office facilities as more specifically set forth in Section 4 of this Lease. Tenant's Work shall
be performed in such a manner so as not to unreasonably interfere with other tenants in
the Building. Prior to the commencement of Tenant's Work, Tenant shall provide Landlord
with plans and specifications describing Tenant's Work and other such information that
Landlord may reasonably request to determine the scope of Tenant's Work. Tenant's
Work shall be made at Tenant's sole cost, risk and expense and shall be completed in
accordance with all applicable building codes, laws , rules and regulations. Prior to the
commencement of construction of Tenant's Work, Landlord shall provide Tenant with a list
of those non-office type improvements that appear on the plans and specifications that
Tenant must remove pursuant to the terms of this Section 50 prior to the expiration date of
this Lease as the same may be extended. Tenant shall at its sole cost, risk and expense

                                              27
8/2.3/CS - 5 : 1 0 PM


remove those items included in the list provided by Landlord and repair any damage to the
Premises caused by said removal. All contracts for Tenant's Work shall be no lien
contracts and Tenant's Work shall be under and subject to the provisions of Section 14 of
this Lease .

       Tenant's Work schedule must be approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed and Tenant's Work shall be conducted and
constructed in such a manner so as not to unreasonably interfere with the operations of
other tenants in the Building.

        Activities on or about the roof by Tenant or its contractors shall be done in such a
manner so as not to violate the roof warranty on Section A of the Building and with prior
notice to Landlord. Any damage to the roof system resulting from Tenant's activities on the
roof shall be repaired by Tenant at Tenant's sole cost and expense and Tenant shall
maintain the roof warranty on Section A of the Building at its sole cost and expense with
respect to activities by Tenant and its contractors.

        51 . SATELLITE DISH: Tenant shall have the right to install dishes, antennas and
 other equipment on the portion of the roof of the Building above the Leased Premises, at
no additional charge during the term of this Lease, subject to Landlord's approval of the
size, location, installation plans and roof protection methods, which shall not be
unreasonably withheld, conditioned or delayed. Tenant shall be responsible for expenses
associated with installation maintenance, operation, repair and removal of said items as
well as any additional costs which Landlord incurs to reinforce the structural components of
the Building to support such equipment, provided that Landlord shall notify Tenant of any
requirement for such changes to the structural components of the Building at the time that
Landlord gives consent to the Tenant's installation plans and Tenant then shall have the
option to elect not to proceed with the installation of such equipment if Tenant does not
wish to pay the cost of such changes to the structural components of the Bu ilding . Tenant
shall exercise its rights and perform its obligation hereunder in such a manner as to protect
the roof warranty and without interference with the then existing telecommunication of
Landlord and other tenants of Landlord in the Building and in the immediate vicinity of the
Building and in compliance with all applicable laws and building codes. Prior to the
expiration date of the term of this Lease, Tenant shall at its sole cost and expense remove
the dishes, antennas and other equipment and repair any damage caused by such removal
and restore the roof of the Leased Premises to its original condition.

       52. EARLY OCCUPANCY: Tenant has advised Landlord that prior to the
Commencement Date of the term of this Lease, and as soon as AIU has surrendered and
vacated the Leased Premises pursuant to Section 49 of this Lease, Tenant shall require
the continual access to and use of the Leased Premises to construct Tenant's Work as
defined herein in the Leased Premises. As soon as AIU has surrendered and vacated the
Leased Premises, Landlord shall and does hereby grant Tenant the right and license, to
occupy and use those portions of the Leased Premises for the purpose of constructing
                                             28
8/23/05 - 5: 1 0 PM


Tenant's Work, so long as Tenant remains in compliance with its obligations under this
Lease. Tenant's occupancy of the Leased Premises prior to the Commencement Date will
be at its sole risk, cost and expense and Tenant shall conduct its operations in such a
manner so as not to interfere with the operations of other tenants in the Building. The use
of the Leased Premises shall be subject to the terms of this Lease except that Tenant shall
not be obligated for the payment of rent and additional rent during such occupancy but
shall nonetheless be responsible for any other reasonable additional expense reasonably
incurred by Landlord as a direct result of such occupancy.


       53 .   GUARANTY: Tenant, at or prior to the execution of this Lease and as a
condition to Landlord's obligations hereunder, will cause Education Management
Corporation to guaranty the payment of all Tenant's obligations under this Lease includ ing
Tenant's financial obligations for the payment of rent and additional rent.


       The guaranty shall be on the form marked Exhibit G attached hereto and made a
part hereof.


        54.     MISCELLANEOUS: A. During the Term, Landlord shall not permit any
portion of the Building to be used for any of the following uses: massage parlor, a facility
for the sale or display of pornographic material (as determined by community standards in
Pittsburgh, Pennsylvania) , any striptease or topless establishment, any so-called "head
shop" or store that sells bongs, coke spoons, roach clips and/or other drug paraphernalia,
pawn shop, check cashing business, or a bar, pub, lounge, nightclub, music hall or disco ,
or to an off-track betting facility or other gambling establishment, a flea market, an abortion
clinic, any offensive use similar to any of the foregoing, or for an illegal use.


        B. Except to the extent required pursuant to applicable law, regulation or court
proceeding or reasonably required for the subletting of the Leased Premises or assignment
of this Lease, either party shall make no public disclosure of the terms of this transaction
without the prior written consent of the other party, except that Landlord may discuss the
transaction in confidence with its investors, potential investors and/or joint ventures , lender
or potential lender, attorneys, accountants, consultants, taxing authorities and employees,
provided that each of the foregoing agree to comply with the provisions of this Section .


       C.      Landlord agrees to execute a Memorandum of Lease in the form attached
hereto as Exhibit F evidencing Tenant's rights under this Lease and/or Tenant's use of the
Leased Premises, provided prior to recording same , Tenant shall deliver to Landlord's
Counsel a release of such Memorandum, in recordable form and reasonably satisfactory to
Landlord , to be held in escrow by Landlord 's Counsel and not released for recordation until
                                              29
B/23/05 -   5:10 P'1


the termination of this Lease.


       IN WITNESS WHEREOF, the parties intending to be legally bound have hereunto
set their hands and seals the day and year first written above.


       WITNESS the due execution hereof.


ATTEST:                              THE BUNCHER COMPANY




(Corporate Seal)


ATTEST :                             THE ART INSTITUTE ONLINE, a
                                     division of THE ART INSTITUTE
                                     INTERNATIONAL, INC., also known as
                                     EDMC ONLINE HIGHER EDUCATION



                                    ~
(Corporate Seal)




                                       30
9 / :-C. 3/0S   -   ~ : 10PM




                                    PARKING RIDER


         Tenant shall be entitled to the use of forty (40) parking spaces for use of its
employees and business invitees, seven (7) spaces of which shall be reserved and
located in the area shaded in orange on Exhibit A. The balance of the parking spaces,
i.e., thirty-three (33) parking spaces, shall be located in existing surface parking lots
owned or controlled by Landlord located in the immediate vicinity of the Building as
designated by Landlord from time to time .
                                       GUARANTY

       For good and valuable consideration . and in order to induce The Buncher
Company to enter into an Agreement of Lease dated September 30, 2005 (the "Lease")
with The Art Institute Online, a division of The Art Institutes International, Inc., also
known as EDMC Online Higher Education ("Tenant") for property located in the City of
Pittsburgh, Allegheny County, Pennsylvania as further described in the Lease.
Education Management Corporation ("EMC") ("Guarantor"), a Pennsylvan ia corporation
having its principal place of business in the City of Pittsburgh , Allegheny County,
Pennsylvania, the parent corporation of Tenant hereby unconditionally and irrevocably
guarantees to The Buncher Company:

       (a)    The due and punctual payment in full (and not merely the collectibility) of
              all rent, additional rent and all other amounts due and payable by Tenant
              under the Lease.

        Guarantor expressly agrees that Landlord may, in its sole and absolute
discretion , without notice to or further consent of Guarantor and without in any way
releasing , affecting, or impairing the obligations and liabilities of Guarantor hereunder:

       (a)    Waive compliance with any of the terms of the Lease;

       (b)    Grant extensions or renewals of the Lease and/or effect any release,
              compromise , or settlement in connection therewith .

       If Tenant holds over beyond the term of the Lease, Guarantor's obligations
hereunder shall extend and apply with respect to the payment of rent, additional rent or
other sums due under the Lease.

      This Guaranty and all of the terms hereof, shall be binding on Guarantor and the
successors, and assigns of Guarantor.

        WITNESS the due execution hereof intending to be legally bound, as of the date
of the Lease .

ATTEST:                            EDUC.Aff ION MANAGEMENT CORPORATION
                                            I        \ )
                                   CERTIFICATE OF ASSISTANT SECRETARY


       The undersigned, being the duly elected and qualified Assistant Secretary of The Art Institutes

International, Inc., a Pennsylvania corporation (the "Corporation"), does hereby certify as follows :

                1. Mark Hodges is the duly elected Senior Vice President, Real Estate & Facilities

                     Development of the Corporation.

                2. As Senior Vice President, Real Estate & Facilities Development, Mark Hodges is

                     authorized, empowered and directed to take such actions as he may detennine

                     to be necessary, appropriate or desirable in connection with any lease

                    agreement for the Corporation or its unincorporated division, The Art Institute

                     Online, and to execute and deliver any lease agreement or document produced

                     in connection with any lease agreement on behalf of the Corporation or The

                    Art Institute Online.

       IN WITNESS WHEREOF, I have hereunto set my hand and caused this certificate to be

delivered on behalf of the Corporation as of the 14th day of October, 2005.




                                                 J. Devitt Kramer, Assistant Secretary




       K:\Legal\LEGAL\SecCen-2005 lease MH.doc
                                                              EXHIBIT           c_
                                    EXHIBITC                  PAGE _ ___.._OF          Y-
                          CLEANING SPECIFICATIONS

                               Penn Liberty Plaza II

OFFICE AREAS

    SERVICES PERFORMED NIGHTLY:

     1.   Empty and damp wipe all waste receptacles, remove waste materials to a
          designated area. Install plastic lines in waste receptacles as required . Wash
          receptacles as necessary. All waste material shall be removed in a method
          that will not cause leaks or damage to floors or walls .

    2.    Empty all Recycle containers at each work station and place Recycle
          reminder on desk of employees not complying with the program.

    3.    Empty and damp wipe all ash trays; screen all sand urns nightly, and supply
          and replace sand as necessary.

    4.    Vacuum all rugs and carpeted areas with vacuum approved by Tenant.
          Backsweep all plush carpeted areas.

    5.    Vacuum under all furniture that can be moved (chairs, etc.)

    6.    Spot clean carpet with product and method approved by Tenant.

    7.    Hand dust and wipe clean with damp or treated cloth all office furniture, files,
          fixtures, window sills when necessary.

    8.    Damp wipe and polish all glass furniture tops with glass cleaner product.

    9.    Remove finger marks and smudges from all vertical surfaces including doors,
          door frames, around light switches, private entrance glass and partitions with
          general all purpose cleaner.

    10.   Wash clean all water fountains and water coolers using a non-abrasive
          cleaner on stainless, wipe with grain .

    11.   Sweep private stairways and emergency stairwells, and vacuum if carpeted.
          Areas around standpipes to be detailed.

    12.   Sweep or clean all uncarpeted floors using a method approved by Tenant.
          Buff floors to maintain a scuff-free high gloss as necessary.


                                                                           PLEASE
                                                            L~~IAL (_~~·            14L_
                                                           EXHIBIT          c<
13.   Damp dust all telephones with anti-bacterial cleaner.
                                                           PAGE        2c    OF   Y-
14.   Any areas designated as a vending area will be dusted and damp mopped
      nightly. Counter and sink surfaces to be wiped clean. Cleaning of tenant's
      dishes, coffee cups, etc. are not included in these specifications.

15.   All armchairs are to be properly placed under the desk and conference room
      tables as not to damage the arms of the chairs .

SERVICES PERFORMED WEEKLY:

1.    Dust all picture frames, charts, and similar hangings.

2.    Dust all doors, door louvers and door frames.

3.    Dust all clothes closets, shelving and coat racks where possible.

SERVICES PERFORMED MONTHLY:

1.    Dust all window blinds.

2.    Dust and clean all baseboards and carpet edges once a month or as
      required .

3.    Wax and buff resilient floor surfaces with product as approved by Tenant.

SERVICES PERFORMED QUARTERLY:

1.    Strip and refinish all resilient floor surfaces.

2.    Dust all vertical surfaces such as walls, partitions, doors and other surfaces
      not reached in the nightly cleaning.

3.    Dust exterior of lighting fixtures quarterly and wash paracube and
      indirect/direct lenses as necessary.

4.    Dust all air conditioning louvers, grills, etc.

5.    Clean exterior and interior windows quarterly.




                                       2
                                                                  EXHIBIT          e__
    GENERAL NOTES:
                                                                 PAGE _                       =
                                                                              _;::,,,,3"--oF_g__
    Cleaning operations are to be scheduled so that an absolute minimum of lights are
    to be left on at all times. Upon completion of the cleaning, all lights must be turned
    off.

RESTROOMS

    SERVICES PERFORMED NIGHTLY:

    1.     Sweep, mop, rinse and dry floor.

    2.     Clean all mirrors, bright work and enameled surfaces.

    3.    Wash and disinfect all basins, urinals, and bowls using a non-abrasive
          cleaner to remove stains and clean underside of rim of urinals and bowls.

    4.     Scrub all fixtures using a cleaner to remove all stains.

    5.    Wash both sides of all toilet seats with soap and water to disinfect.

    6.    Remove all graffiti from walls and partitions.

    7.    Damp wipe, wash with disinfectant when necessary all partitions, tile walls,
          and outside surfaces of all dispensers, including soap dishes and
          receptacles.

    8.    Empty and sanitize all receptacles and sanitary disposals; thoroughly clean
          and wash at least once a week.

   9.     Fill toilet tissue, soap and sanitary napkin dispensers properly.

    10.   Clean and polish flush-a-meters, piping, toilet seat hinges and other metal.

   SERVICES PERFORMED MONTHLY:

   1.     Machine scrub the floors and base.

   2.     Wash and polish all walls, partitions, tile walls, and enamel surfaces from
          trim to floor.

   3.     Vacuum all louvers, ventilating grills and dust light fixtures.

   4.     Strip and seal floors with product approved by Tenant.


                                          3
                                                                     EXHIBIT           c_
BUILDING ENTRANCE, ELEVATOR LOBBIES, CORRIDORS AND ALL OTHER PUBLIC
                                                                     PAGE         4    OF_   4=
AREAS

       SERVICES PERFORMED NIGHTLY:

       1.    Sweep, damp mop, and spray buff floors.

       2.    Vacuum carpeted areas and rugs; spot remove stains.

       3.    Spot clean all wall surfaces to remove all fingerprints and smudges. Dust
             ledges.

       4.    W ipe down walls in elevator lobbies and polish as required with method and
             product as approved by Tenant.

       5.    Clean lobby console, directory boards, and consoled equipment as requi red
             to maintain a clean appearance.

      6.     Dust and polish all bright work.

      7.     Clean all glass and bright work at entrances inside and outside of the
             bu ilding .

BUILDING SERVICE AREAS

      SERVICES TO BE PERFORMED AS NOTED:

       1.    Slop sink rooms, storage rooms , locker rooms, employee toilet rooms, and
             lunch rooms are to be kept neat, clean and orderly at all times. Walls ,
             lockers, and floors shall be cleaned, washed, and/or waxed as required .

      2.     Freight elevator areas are to be kept neat. clean and orderly at all times.

      3.     Resilient floor surfaces in service corridors are to be dusted nightly.

      4.     All wall surfaces in service corridors are to be dusted nightly.

      5.     High dust or wash all electrical and air conditioning ceiling fixtures once a
             year.

      6.     Loading dock and trash room area to be swept daily and floor areas hosed
             down as required . Wall surfaces are to cleaned weekly. Overhead
             equ ipment dusted yearly.


NOTE: All products and methods of clean ing and refinishing must be approved by Tenant.
                                            4
9/16/05
                                                                   EXHIBIT_ _              _,Jj
                                                                                            _____
                                             EXHIBIT D             PAGE                '       OF     3
                                   RULES AND REGULATIONS

       The Rules and Regulations of the Building and such reasonable alterations and
modifications thereof as may from time to time be changed, subject to thirty (30) days
prior written notice by Landlord to Tenant and provided such do not conflict with the
terms of this Lease or materially affect Tenant's use of the Leased Premises as set forth
in section 4 of this Lease constitute material covenants and conditions and are hereby
made a part of this Lease. In the event of any conflict between the provisions of these
Rules and Regulations and the provisions of the Lease, the provisions of the Lease
shall control. The following shall apply:

                (a) Wherever in these Rules and Regulations the word "Tenant" is used, it
          shall be taken to apply to and include representatives, invitees, visitors,
          customers, clients, sub-lessees, contractors, and common carriers, and is to be
          deemed of such number and gender as the circumstances required.

                 (b)   The streets, sidewalks, entrances, halls, passages, elevators,
          stairways and other common areas provided by Landlord shall not be obstructed
          by Tenant or used by it for any purpose other than for ingress and egress.

                 (c) If Tenant desires to install telephone or electric wires, the Landlord will
          direct where and how the same are to be placed. No wires shall be run in any
          part of the Building excepting by or under the direction of Landlord. The
          attaching of wires to the outside of the Building is absolutely prohibited.

                 (d) Toilet rooms, waterclosets and other water apparatus shall not be
          used for any purpose other than those for which they were constructed.

                 (e) Tenant shall not do anything in the Building or on the Property, or
          bring or keep anything therein or thereon which will in any way increase or tend
          to increase the risk of fire or the rate of fire insurance, or which shall conflict with
          the regulations of the fire department or the fire laws, or with any insurance policy
          on the Building or any part thereof, or which shall in any way conflict with any
          law, ordinance, rule or regulation affecting the occupancy and use of the Building
          or the Property, which are or may hereafter be enacted or promulgated by any
          public authority or by the Board of Fire Underwriters having jurisdiction over the
          Leased Premises.

                 (f) In order to insure proper use and care of the Leased Premises, Tenant
          shall not be permitted to:

                 1.     Keep animals or birds on the Leased Premises;

                 2.     Use the Leased Premises as sleeping apam+IAfiftf:;.:-,-----------,

                                                                      I
                                                                      'lj l !Tll\L
                                                                                           /~~ASE
                                                                                           , ·'\, _       /
                                                                                                                  ' -
                                                                                                              1/Y'rlfr-·
                                                                      l i,\ : , 1t>1       ~.                 ~            .l
                                                                       ·····-·· --·--·-·-- -
                                                             EXHIBIT            ))
9/16/05                                                      PAGE        iz__   OF   3
          3.    Allow any sign, coverings, advertisement or notice to be fixed to the
                Building, inside or outside, without Landlord's consent;

          4.    Operate any equipment and/or engage in activities that creates
                loud noises or disturbances which creates a nuisance to other
                tenants in the Building;

          5.    Mark or defile elevators, waterclosets, toilet rooms, walls, windows,
                doors or any part of the Building;

          6.    Allow any article to be dropped from windows. skylights or
                stairways, elevators or light-wells of the Building;

          7.    Cover or obstruct any window, skylight, door or transom that
                reflects light;

          8.    Fasten any article, drill nails or screws into the floors or allow the
                same to be papered or otherwise covered or in any way marked or
                broken;

          9.    Operate any manufacturing machinery within the Leased Premises,
                or manufacture any commodity or prepare or dispense foods or
                beverages in the Leased Premises without the written consent of
                Landlord;

          10.   Interfere with the heating or cooling apparatus;

          11.   Allow anyone but a janitor employed or approved by the Landlord to
                clean the Leased Premises, which approval will not be
                unreasonably withheld, conditioned or delayed;

          12.   Leave the Leased Premises without locking exterior doors; turning
                off all office machines and extinguishing all lights where practical;

          13.   Except for limited personal comfort, use any heating or air-
                conditioner devices other than those installed by Landlord unless
                approved by Landlord, which approval will not be unreasonably
                withheld, conditioned or delayed;

          14.   Attach or permit to be attached additional locks or similar devices to
                any door, transom or window of the premises, change existing
                Jocks or the mechanism door thereof other than those provided by
                Landlord or approved by Landlord, which approval will not be
                unreasonably withheld, conditioned or delayed;
                                                               EXHIBIT          b
9/16/05
                                                               PAGE_--'~~OF            3
              15.    Give any person permission to go upon the roof of the Building;

              16.    Place door mats in public corridors without consent of Landlord;

              (g) Intentionally Omitted; .

             (h) Landlord shall not be responsible to Tenant for any non-observance of
rules and regulations on the part of other tenants provided that Landlord uses
reasonable efforts to enforce same.

               (i) Landlord shall have the right to prohibit any advertising by Tenant
which, in its reasonable opinion, tends to impair the reputation of the Building or its
desirability as a building for offices, and upon written notice from Landlord, Tenant shall
refrain from or discontinue such advertis ing.

              U) Landlord shall have the right to reasonably designate the time and
method whereby freight, furniture, safes, goods, merchandise and other heavy or bulky
articles may be brought into, moved or taken from the Building and rooms.

             (k) Landlord reserves the right to inspect the Leased Premises at any
reasonable time upon twenty-four (24) hours' notice to Tenant and, in case of
emergency, to enter the Leased Premises at any time .

              (I) Tenant shall, upon termination or cancellation of this Lease, deliver to
Landlord all keys, including keys to the toilet rooms.

              (m) Landlord shall on notice to Tenant and upon the other conditions set
forth above have the right to make such other and further reasonable rules and
regulations as, in the reasonable judgment of Landlord, may from time to time be
needful for the safety, care and cleanliness of the Building and for the preservation of
good order therein.

             (n) Landlord reserves the right to exclude the general public from the
Building at other than normal business hours. All entrance doors in the Leased
Premises shall be left locked by Tenant when the Leased Premises are not in use.

              (o) The parking area adjacent to the Building shall at all times be subject
to the exclusive control and management of Landlord and Landlord reserves the right to
close temporarily any or all portions of said parking areas and to make such other and
further reasonable rules and regulations as in the reasonable judgment of Landlord,
may from time to tf me be needful for the safety, appearance, care and cleanliness of the
pa rking areas and for the preservation of good order thereon. Landlord shall not be
responsible for any violation of rules and regulations covering said areas by any other
tenant.
                                                                  EXHIBJT               £
 9f7/05
                                                                  PAGE _ _ _ OF             J2._
                                           EXHIBIT E

                                   PENN LIBERTY PLAZA II

       BASE BUILDING SPECIFICATIONS FOR OFFICE AREA EXCEPT WHERE
      OTHERWISE NOTED AS OF THE DATE OF THE COMMENCEMENT OF THE
                     LEASE OR POSSESSION BY TENANT

 1.       Ceiling - Ceiling is suspended acoustical tile, 2' x 4' grid, U.S. Gypsum 345 tile, 7'
          9" max-Mezzanine, 7' 11" max-Main office, 10' max - Large Meeting Rooms.

2.        Lighting - Fluorescent, parabolic, recessed fixtures to provide 50' candle ambient
          light at desk level in all work areas; equipment room , hallways, maintenance and
          service areas will be furnished with 50' candle ambient light at desk level.

3.        H.V.A.C . - Variable Air volume (VAV) System with a hot water boiler and heat coil
          in a mixing box, zone controlled. This system is designed to maintain between
          70° F and 75° Fon a year round basis. Rooftop H.V.A.C. units with main trunks
          for supply and return, flex duct to ceiling diffusers designed to provide twenty (20)
          CFM per person and one (1) ton per each 340 square feet of space leased. Air
          circulated shall pass through air filters with an efficient rating of a minimum 65%
          per ASHAE Std. 52-75.

4.        Fire Suppression System - Light hazard wet system with recessed heads 125
          square feet per head coverage including main risers, main branch piping,
          laterals, and sprinkler heads throughout the Leased Premises.

5.        Restroom Facilities - Restrooms are constructed according to OSHA code based
          on BOMA standard occupancy ratios with handicap assist bars in one (1) unit,
          handicap basins and light switches. Walls are ceramic tile, stainless steel towel
          dispensers, soap dispensers. dual tissue holders, continuous mirrors over
          laminate tops with sinks.

6.        Doors - Pre-finished solid core birch doors with hollow metal frames are
          furnished in the stairwells. Each entrance has one (1) set of anodized double
          doors with side lights. Rear exit is two (2) 3' doors with panic hardware.

7.        Electrical - Service is 4160 volt to provide a maximum of 9 watts per net usable
          square foot. All electrical distribution by Tenant via under floor cellular ducts or
          columns. Tenant is responsible for electrical connections to Tenant's furniture
          systems.

8.        Handicap Provisions - Main entrance along Penn Avenue is equipped with a
          handicap ramp and the building is fully in compliance with the requirements of
          AD.A. standard.
                                                                                        PlEASE
                                                                              .1 n L
                                                                                       l \ l / \j} IJ_-·
                                                                      '. !\!
                                                                         , ,, IT!"
                                                                                        '---". JL+-fJ-
                                                             EXHJBJT_-:::--.....Jli.-...._ __
917105                                                       PAGE_......2"'"'"'--c-OF__._2.:c.....,,.,.-_

9.       Fire Towers - According to code.

10.      Conveyance Systems - One (1) 2,500 fb passenger elevator located at Atrium
         core .

11 .     Loading Dock - The exterior dock platform can be utilized as a loading dock.
                                                                EXHIBIT            E
                                         EXHIBIT F
                                                                PAGE_........__OF      3
                               MEMORANDUM OF LEASE

        THIS MEMORANDUM OF LEASE (the "Memorandum") is made this _ _ day
of                        , 200_, by and between THE BUNCHER COMPANY
("Landlord"), a Pennsylvania corporation having a place of business in Allegheny
County, Pennsylvania and THE ART INSTITUTE ONLINE, a division of THE ART
INSTITUTES INTERNATIONAL, INC., also known as EDMC Online Higher Education
("Tenant"), a Pennsylvania corporation having its principal place of business in the City
of Pittsburgh, Allegheny County, Pennsylvania.

                                      WITNESSETH:

       WHEREAS, Landlord and Tenant entered into a certain Agreement of Lease
dated                            , 200_ covering property more particularly described
in paragraph 5 below in this Memorandum; and

      WHEREAS, Landlord and Tenant are desirous of entering into this Memorandum
of Lease pursuant to the provisions of 21 P.S.§405.

        NOW, THEREFORE, intending to be legally bound, Landlord and Tenant hereby
set forth the following information with respect to the Lease:

       1.      The name of Landlord is "The Buncher Company."

       2       The name of Tenant is "The Art institute Online"

       3.      The addresses set forth in the Agreement of Lease as addresses of the
parties are:

               Landlord:    The Buncher Company
                            5600 Forward Avenue
                            P. 0. Box #81930
                            Pittsburgh, PA 15217-0930



               Tenant:      The Art Institutes International, Inc.
                            dba The Art Institute Online
                            210 Sixth Avenue, Suite 3300
                            Pittsburgh, PA 15222-2603
                            Attn: President

      4.       The Agreement of Lease is dated as of _ _ _ __ , 200_.



                                                                            ,-etEAsE ~·'    1.

                                                                  INITIAL   r-¥\
                                                                            <::>
                                                                                       I U,· \ J
                                                                <HIBJT         F
                                                              PAGE_"""""?e:~OF      3
        5.    The property that is the subject of the Lease is located in the 2nd Ward,
City of Pittsburgh, Allegheny County, Pennsylvania and is generally outlined on Exhibit
"A" attached hereto and made a part hereof.

       6.    The Commencement Date of the Lease is ____ , 200_.

       7.    The original term of the Lease is nine (9) years and eight (8) months to
expire on June 30, 2015.

      8.     Under and pursuant to the terms of the Lease , Tenant has the right to
extend the term of the Lease for two (2) successive additional terms of forty-eigh t (48)
months each.

       9.    This Memorandum is placed of record in order to comply with the terms of
applicable Pennsylvania statutes. Nothing contained herein shall be deemed to amend,
modify or change the terms of said Lease, and in the event of any conflict or
inconsistency between this Memorandum and the terms of the Lease, the Lease shall
govern and control.

       WITNESS the due execution hereof as of the day and year first above written.

ATTEST:                                        THE BUNCHER COMPANY,

By_ _ _ _ _ _ _ __

Its                                            Its_ _ _ _ _ _ _ _ _ _ __
      -----------

(Corporate Seal)

ATTEST:                                        THE ART INSTITUTE ONLINE

By_ _ _ _ _ _ _ _ _ __                         By_ _ _ _ _ _ _ _ __

Its                                            Its
  -----------                                    ------------
                                                              EXHIBIT        f
COMMONWEALTH OF PENNSYLVANIA                   )             PAGE _     __.3~oF     ·3
                                               )     SS:
COUNTY OF ALLEGHENY                            )


              On this __ day of                      , 200_, before me, a Notary
Public, the undersigned officer, personally appeared                               ,
who acknowledged himself to be the                        of The Buncher Company,
a Pennsylvania corporation and that as such officer, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing the
name of the corporation as such officer.

             IN WITNESS WHEREOF. I hereunto set my hand and official seal.


                                                            Notary Public



MY COMMISSION EXPIRES:


COMMONWEALTH OF PENNSYLVANIA                  )
                                              )      SS:
COUNTY OF ALLEGHENY                           )


              On this __ day of                      , 200_, before me, a Notary
Public, the undersigned officer, personally appeared                                  ,
who acknowledged himself to be the                        of The Art Institute Online,
a Pennsylvania corporation and that as such officer, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing the
name of the corporation as such officer.

             IN WITNESS WHEREOF, I hereunto set my hand and official seal.


                                                           Notary Public



MY COMMISSION EXPIRES:
                                                            EXHIBIT_ ___,(;....___ __

                                       EXHIBIT G            PAGE _____ OF_ _ __

                                       GUARANTY

       For good and valuable consideration , and in order to induce The Buncher
Company to enter into an Agreement of Lease dated                          (the "Lease")
with The Art Institute Online, a division of The Art Institutes International, Inc., also
known as EDMC Online Higher Education ("Tenant") for property located in the City of
Pittsburgh, Allegheny County, Pennsylvania as further described in the Lease,
Education Management Corporation ("EMC") ("Guarantor"), a Pennsylvania corporation
having its principal place of business in the City of Pittsburgh, Allegheny County,
Pennsylvania, the parent corporation of Tenant hereby unconditionally and irrevocably
guarantees to The Buncher Company:

       (a)    The due and punctual payment in full (and not merely the collectibility) of
              all rent, additional rent and all other amounts due and payable by Tenant
              under the Lease.

        Guarantor expressly agrees that Landlord may, in its sole and absolute
discretion , without notice to or further consent of Guarantor and without in any way
releasing, affecting, or impairing the obligations and liabilities of Guarantor hereunder:

       (a)    Waive compliance with any of the terms of the Lease;

       (b)    Grant extensions or renewals of the Lease and/or effect any release,
              compromise, or settlement in connection therewith .

       If Tenant holds over beyond the term of the Lease , Guarantor's obligations
hereunder shall extend and apply with respect to the payment of rent, add itional rent or
other sums due under the Lease.

      This Guaranty and all of the terms hereof, shall be binding on Guarantor and the
successors, and assigns of Guarantor.

        WITNESS the due execution hereof intending to be legally bound , as of the date
of the Lease.

ATTEST:                            EDUCATION MANAGEMENT CORPORATION


                                  By:-- - - - - - - - - - - - -

                                  Its: - - - - - - - - - - --               -



                                                                            PLEASE .         I
                                                           /!f',JJ T/.1\L   (h ;f\· ~ -  I
                                                                                             i
                                                                  - - - - - - - - - - --.'
               TWELFTH AMENDMENT TO AGREEMENT OF LEASE

               MADETHIS / ~           DAYOFJ)eco,.,,b(c ,2018

                                 BY AND BETWEEN

       THE BUNCHER COMPANY, as Landlord, a Pennsylvania corporation having its
principal place of business in the City of Pittsburgh, Allegheny County, Pennsylvania,

                                        AND

         DREAM CENTER EDUCATION HOLDINGS, LLC, an Arizona nonprofit limited
liability company, successor-in-interest to EDUCATION MANAGEMENT II LLC, a
Delaware limited liability company,            successor-in-interest to  EDUCATION
MANAGEMENT LLC and to THE ART INSTITUTE ONLINE, a division of The Art
Institutes International, Inc., also known as EDMC Online Higher Education, as Tenant,
a Pennsylvania corporation, and having a place of business in the City of Pittsburgh,
Allegheny County, Pennsylvania.

       WHEREAS, the parties hereto entered into a certain Agreement of Lease dated
September 30, 2005; as amended by First Amendment to Amended and Restated
Agreement of Lease dated June 14, 2006; Second Amendment to Agreement of Lease
dated August 1, 2006; Third Amendment to Agreement of Lease dated May 14, 2007;
Fourthj Amendment to Agreement of Lease dated June 9, 2008; Fifth Amendment to
Agreerjnent of Lease dated June 30, 2008; Letter Amendment dated July 10, 2008; Sixth
Amen<;lment to Agreement of Lease dated September 30, 2008; Letter Amendment
dated November 5, 2008; Seventh Amendment to Agreement of Lease dated June 1,
2009; Eighth Amendment to Agreement of Lease dated October 12, 2009; Letter
Amendment dated December 8, 2009; Letter Amendment dated April 12, 2010; Ninth
Amendment to Agreement of Lease dated November 1, 2010; Tenth Amendment to
Agreement of Lease dated April 23, 2013; Eleventh Amendment to Agreement of Lease
dated November 1, 2016; and Letter Agreement dated June 23, 2017 (hereinafter
collectively called the "Lease"), covering certain property in the buildings located at
1350, 1400 and 1500 Penn Avenue, 2nd Ward, City of Pittsburgh, Allegheny County,
Pennsylvania, and called therein and herein the Leased Premises;

       WHEREAS, the Leased Premises has been expanded and reduced on several
occasions during the term of the Lease, as extended, leaving the Leased Premises as
being currently comprised of 209,740 agreed-upon rentable square feet of space, of
which 100,354 square feet is located Penn Liberty Plaza II (i.e., the Existing Leased
Premises) and 109,386 agreed-upon rentable square feet of space is located in Penn
Liberty Plaza I (i.e., the New Building Leased Premises);

       WHEREAS, the term covering the Existing Leased Premises is scheduled to
expire at the end of the Restated Term (i.e., November 30, 2018);

{B0009074,7}
       WHEREAS, the term covering certain portions of the New Building Leased
Premises is also scheduled to expire at the end of the Restated Term, while the
remaining portions, referred to in the Lease as the New Building Expanded Leased
Premises and the New Building Expanded Option Space, are scheduled to expire at the
end of the Expanded Term (i.e., December 31, 2019);

      WHEREAS, all terms defined in the Lease and used herein shall have the same
meaning herein as in the Lease unless otherwise provided herein; and

       WHEREAS, the parties hereto further desire to amend the Lease to (i) reduce the
Leased Premises by removing therefrom approximately 38,934 square feet of agreed-
upon rentable feet of space (the "Revised Reduction Space") from the Existing Leased
Premises; (ii) extend the term of the Lease as it applies to the Existing Leased Premises
for two (2) additional years (the "Revised New Extended Term"); (iii) establish the
monthly rental for the Revised New Extended Term; and (iv) insert additional provisions
in the Lease to reflect the agreement of the parties.

      NOW, THEREFORE, in consideration of the premises and intending to be legally
bound, the parties hereto promise, covenant and agree that the Lease be and is hereby
amended as follows:

       1.    LEASED PREMISES: Paragraph 1 (LEASED PREMISES) and Exhibit A-
11 of the Eleventh Amendment to Agreement of Lease dated November 1, 2016, are
hereby deleted in their entirety and shall no longer have any force and effect.

      2.     LEASED PREMISES:

      A       Effective November 30, 2018, the Existing Leased Premises shall be
reduced by the Revised Reduction Space as shown shaded in green on Exhibit A-12
attached hereto and made a part hereof, and the Revised Reduction Space shall no
longer be included in or be a part of the Existing Leased Premises and commencing on
December 1, 2018, after the removal of the Revised Reduction Space, the Existing
Leased Premises shall consist of 61,420 agreed-upon rentable square feet of space as
shown outlined in red on Exhibit A-12.

       B.    Upon the expiration of the Restated Term, being November 30, 2018, the
New Building Leased Premises shall be reduced by 57,201 agreed-upon rentable
square feet of space as shown shaded in blue on Exhibit A-12. Thereafter, the New
Building Leased Premises shall be comprised of those portions referred to in the Lease
as the New Building Expanded Leased Premises and the New Building Expanded
Option Space, and the New Building Leased Premises shall consist of 52,185 agreed-
upon rentable square feet of space as shown outlined in red on Exhibit A-12.

            3. TERM: Paragraph 2 (TERM) of the Eleventh Amendment to Agreement of
Lease dated November 1, 2016, is hereby deleted in its entirety and shall no longer
have any force and effect.
(80009074.7)                            2
       4.     TERM: The term of the Lease as it applies to the Existing Leased
Premises only shall be extended for the Revised New Extended Term to commence
immediately following the expiration of the Restated Term, i.e., December 1, 2018. The
expiration date of the term of the Lease as it applies to the Existing Leased Premises
only, as extended by the Revised New Extended Term, is hereby changed from
November 30, 2018, to November 30, 2020.

      5.     RENTAL:      Paragraph 4 (RENTAL) of the Eleventh Amendment to
Agreement of Lease dated November 1, 2016, is hereby deleted in its entirety and shall
no longer have any force and effect.

        6.    RENTAL: Tenant shall pay to Landlord as rental for the Leased Premises,
the following amounts at the following times:

           A.   As to the Existing Leased Premises, Tenant shall pay to Landlord the
                following amounts at the following times:

                   (i) Tenant shall continue to pay to Landlord on the first (1 51) day of
                       each calendar month until and including November 1, 2018, as
                       monthly rental for the Existing Leased Premises, the amount of
                      $99,518.88.

                   (ii) Beginning on December 1, 2018, and continuing on the first (1 51)
                      day of each succeeding calendar month thereafter during the
                      Revised New Extended Term, Tenant shall pay to Landlord as
                      monthly rental for the Existing Leased Premises, as reduced by the
                      Revised Reduction Space, the amount of $78,054.58.

           B.   As to the New Building Leased Premises, Tenant shall pay to Landlord the
                following amounts at the following times:

                   (i) Tenant shall continue to pay to Landlord on the first (1 51) day of
                       each calendar month until and including November 1, 2018, as
                       monthly rental for the New Building Leased Premises, the amount
                       of $147,474.57.

                   (ii) Beginning December 1, 2018, and continuing on the first (1 51) day of
                        each succeeding calendar month thereafter during the balance of
                        the Expanded Term (i.e. December 31, 2019), Tenant shall pay to
                        Landlord as monthly rental for the New Building Leased Premises
                        (i.e., being comprised of the New Building Expanded Leased
                        Premises and the New Building Expanded Option Space), the
                        amount of $70,014.88.


{60009074.7}                                  3
      The monthly rental as determined above shall be payable in advance, without
demand, deduction or set off. All rentals and sums due as additional rental payable
hereunder shall be paid to The Buncher Company at P.O. Box 768, Pittsburgh, PA
15230-0768 or at such other place or to such other party as may be designated by
Landlord in writing.

       If any installment of monthly rental or additional rental becomes overdue for a
period in excess of ten (10) business days, Tenant shall pay a monthly late charge in
the amount of six percent (6%) of such overdue amount or amounts. In addition, such
unpaid amounts shall bear interest at a monthly rate equal to one and one-half percent
(1%%) accruing from the due date to the date of payment thereof. Such late charge
and interest shall constitute additional rental due and payable to Landlord by Tenant.
The late charge and interest charge will be in addition to, and not in lieu of, any other
remedy Landlord may have under the Lease. If there are accrued and unpaid rental
amounts, all payments of monthly rental and additional rental shall be applied in such
order as Landlord shall determine.

       7.     NEW OPTION TO RENEW: Sub-paragraph 6.A. (NEW OPTION TO
RENEW) of the Eleventh Amendment to Agreement of Lease dated November 1, 2016,
is hereby deleted in its entirety and shall no longer have any force and effect.

       8.     PARKING FOR THE NEW EXISTING LEASED PREMISES: Effective
November 30, 2018, paragraph 7 (PARKING FOR THE NEW EXISTING LEASED
PREMISES) and Exhibit B-11 of the Eleventh Amendment to Agreement of Lease dated
November 1, 2016, are hereby deleted in their entirety and shall no longer have any
force and effect.

       9.     PARKING FOR THE EXISTING LEASED PREMISES:                      Effective
December 1, 2018, parking for the Existing Leased Premises, as reduced by the
Revised Reduction Space, shall be reduced to sixty-two (62) parking spaces for use by
Tenant, its employees and business invitees, eleven (11) spaces of which shall be
reserved and located in the area shaded in orange on Exhibit B-12 attached hereto and
made a part hereof. The balance of the parking spaces (i.e., fifty-one (51) parking
spaces) shall be located in the 151h and Smallman Street lot.

       Landlord shall not be responsible for any injury to any person or damage to any
property as a result of or in connection with the use of said parking spaces by Tenant or
its employees, unless caused by the gross negligence or willful misconduct of Landlord,
its agents, contractors or employees.

            10. BROKER: Except as provided below, Landlord and Tenant each hereby
warrants to the other that no real estate broker has been involved in this transaction on
its behalf and that no finder's fees or real estate commissions have been earned by any
third party. Tenant hereby agrees to indemnify Landlord and Landlord hereby agrees to
indemnify Tenant for any liability or claims for commissions or fees, including
reasonable attorneys' fees and costs, arising from a breach of this warranty by it. The
{80009074.7)                                  4
only real estate broker involved in this transaction is Colliers International whose
commission or fee with respect to this transaction shall be paid by Landlord in
accordance with that certain letter to Mr. Edward Lawrence dated September 20, 2018.

       11.    INSURANCE:

      A       In addition to the insurance prov1s1ons and requirements set forth in
section 11 (INSURANCE} of the Agreement of Lease dated September 30, 2005,
Tenant shall, at its sole cost and expense, maintain automobile liability insurance on all
owned, hired and non-owned motor vehicles, which shall have a minimum limit of
$2,000,000 with respect to any occurrence upon, in or about the Property.

       B.    Section 11 (INSURANCE} of the Agreement of Lease dated September
30, 2005, is hereby amended to provide that the deductible portion of Landlord's
insurance coverage has been changed from $5,000.00 to $10,000.00.

       C.      Tenant may, at its option and sole cost and expense, purchase insurance
to cover its personal property, business income, business interruption, extra expense or
similar coverage. In no event shall Landlord be liable for any damage to or loss of
personal property or loss of income sustained by Tenant, whether or not it is insured,
even if such loss is caused by the negligence of Landlord, its employees, officers,
directors, or agents.

       D.      By requiring insurance herein, Landlord does not represent that coverage
and limits will necessarily be adequate to protect Tenant, and such coverage and limits
shall not be deemed as a limitation on Tenant's liability under the indemnities granted to
Landlord in the Lease.

      12.   SURRENDER: Section 21 (SURRENDER} of the Agreement of Lease
dated September 30, 2005, is hereby supplemented to include the following:

       Tenant hereby waives any notice now or hereafter required by law with respect to
vacating the Leased Premises at the termination of any tenancy.

     TENANT HEREBY EXPRESSLY WAIVES NOTICE TO VACATE THE LEASED
PREMISES (INCLUDING, WITHOUT LIMITATION, ANY NOTICE PROVIDED FOR
UNDER THE PENNSYLVANIA LANDLORD AND TENANT ACT OF 1951, AS
AMENDED, 68 Pa. C.S.A. §250.101 et seq.} AND AGREES THAT LANDLORD SHALL
BE ENTITLED TO THE BENEFIT OF ALL PROVISIONS OF LAW RESPECTING THE
SUMMARY RECOVERY OF POSSESSION OF THE LEASED PREMISES FROM A
TENANT HOLDING OVER TO THE SAME EXTENT AS IF STATUTORY NOTICE HAD
BEEN GIVEN.

            13. CONFESSION OF JUDGMENT: THE FOLLOWING PARAGRAPHS SET
FORTH WARRANTS OR AUTHORITY FOR AN ATTORNEY TO CONFESS
JUDGMENT AGAINST TENANT IN THE EVENT OF A DEFAULT BY TENANT AS
(80009074.7)                         5
DESCRIBED BELOW. IN GRANTING THESE WARRANTS OF ATTORNEY TO
CONFESS JUDGMENT AGAINST TENANT, TENANT HEREBY KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY AND ON THE ADVICE OF SEPARATE
COUNSEL OF TENANT, UNCONDITIONALLY WAIVES ANY AND ALL RIGHT THAT
TENANT HAS OR MAY HAVE TO PRIOR NOTICE AND OPPORTUNITY FOR A
HEARING UNDER THE CONSTITUTION AND LAWS OF THE UNITED STATES AND
THE COMMONWEALTH OF PENNSYLVANIA. USE OF THESE WARRANTS OF
ATTORNEY SHALL NOT EXHAUST THE SAME OR THE POWER TO THEREAFTER
CONFESS JUDGMENTS, AS A CONTINUING REMEDY, TO BE USED AS OFTEN AS
IT MAY BE REQUIRED, AND NOTWITHSTANDING ANY LAW OR RULE TO THE
CONTRARY, A REPRODUCED COPY OF THIS INSTRUMENT CERTIFIED BY AN
ATTORNEY OF ANY COURT OF RECORD TO BE TRUE AND CORRECT SHALL BE
SUFFICIENT EVIDENCE OF THE CONTENTS HEREOF FOR THE PURPOSES
HEREINAFTER SET FORTH.

     FOR VALUE RECEIVED AND FORTHWITH ON EVERY DEFAULT
HEREUNDER OR ON ANY AND EVERY BREACH OF COVENANT HEREIN, TENANT
HEREBY EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD WITHIN THE
UNITED STATES OR ELSEWHERE TO APPEAR FOR TENANT AND WITH OR
WITHOUT DECLARATION FILED, CONFESS JUDGMENT OR A SERIES OF
JUDGMENTS AGAINST TENANT AND IN FAVOR OF LANDLORD, ITS
SUCCESSORS OR ASSIGNS, AS OF ANY TERM FOR THE FULL SUM DUE BY
REASON OF ANY DEFAULT HEREUNDER, INCLUDING UNPAID RENTAL FOR THE
BALANCE OF THE TERM OF THE LEASE, TOGETHER WITH COSTS OF SUIT AND
REASONABLE ATTORNEYS' FEES.     TENANT FURTHER AUTHORIZES THE
ISSUANCE OF WRITS OF EXECUTION AS LANDLORD MAY ELECT UPON ANY
SUCH JUDGMENT OR JUDGMENTS, WITH RELEASE OF ALL ERRORS AND
WITHOUT STAY OF EXECUTION AND INQUISITION, AND EXTENSION UPON ANY
LEVY OF REAL ESTATE IS HEREBY WAIVED AND CONDEMNATION AGREED TO
AND THE EXEMPTION OF ANY AND ALL PROPERTY FROM LEVY OR SALE BY
VIRTUE OF ANY LAW NOW IN FORCE OR HEREINAFTER ENACTED IS ALSO
EXPRESSLY WAIVED.

     FOR THE PURPOSE OF OBTAINING POSSESSION OF THE LEASED
PREMISES IN THE EVENT OF THE FAILURE OF TENANT TO VACATE THE
LEASED PREMISES ON OR BEFORE THE EXPIRATION OF THE TERM OF THE
LEASE, AS MAY BE EXTENDED, OR PRIOR TO THE EXPIRATION OF THE TERM
OF THE LEASE IN THE EVENT OF DEFAULT, TENANT HEREBY AUTHORIZES AND
EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD WITHIN THE UNITED
STATES OR ELSEWHERE, TO APPEAR FOR TENANT AND ALL PERSONS
CLAIMING UNDER OR THROUGH TENANT, TO SIGN AN AGREEMENT FOR
ENTERING IN ANY COMPETENT COURT AN AMICABLE ACTION IN EJECTMENT
FOR POSSESSION OF THE LEASED PREMISES, AND/OR TO APPEAR FOR AND
CONFESS JUDGMENT, OR A SERIES OF JUDGMENTS, AGAINST TENANT, AND
AGAINST ALL PERSONS CLAIMING UNDER OR THROUGH TENANT IN FAVOR OF
LANDLORD, FOR RECOVERY BY LANDLORD OF POSSESSION THEREOF,
(80009074.7)                    6
TOGETHER WITH COSTS OF SUIT AND REASONABLE ATTORNEYS' FEES, FOR
WHICH THE LEASE, OR A COPY THEREOF VERIFIED BY AFFIDAVIT, SHALL BE A
SUFFICIENT WARRANT; AND THEREUPON A WRIT OF POSSESSION MAY
IMMEDIATELY ISSUE FOR POSSESSION OF THE LEASED PREMISES, WITHOUT
ANY PRIOR WRIT OR PROCEEDING WHATSOEVER AND WITHOUT ANY STAY OF
EXECUTION.

                                  Sign Here:
                                  ::EAM C E ;E D ~ HOLDINGS, LLC

                                  Name:f.l               ~--rr
                                  Title: -1

       14.  NOTICES: Section 30 (NOTICES) of the Agreement of Lease dated
September 30, 2005, is hereby deleted in its entirety and shall no longer have any force
and effect.

        15.    NOTICES: All notices, demands and requests which may be or are
required to be given under the Lease shall be given in writing and shall be deemed to
have been duly given as of the date sent (a) if mailed by postage prepaid, first class,
United States registered or certified mail, return receipt requested, or (b) if deposited
with receipt with Federal Express or other nationally recognized overnight courier. All
notices, demands, and requests shall be sent to each of the parties at the following
addresses, or to such other addresses as either party hereto may for itself designate in
writing from time to time for the purpose of receiving notices hereunder:

LANDLORD:                         TENANT:

RENTAL PAYMENTS:                  INVOICES AND CORRESPONDENCE:
THE BUNCHER COMPANY               SHARED SERVICES - PITTSBURGH
P.O. Box 768                      1400 Penn Avenue
Pittsburgh, PA 15230-0768         Pittsburgh, PA 15222
                                  Attn: President

CORRESPONDENCE:                   COPY TO:
THE BUNCHER COMPANY               DREAM CENTER EDUCATION HOLDINGS, LLC
Penn Liberty Plaza I              615 McMichael Road
1300 Penn Avenue, Suite 300       Pittsburgh, PA 15205
Pittsburgh, PA 15222-4211         Attn: CFO

            16. LANDLORD'S EXCULPATORY: Anything contained in the Lease to the
contrary notwithstanding, Tenant agrees that it shall look solely to the estate and
interests of the Landlord in the Leased Premises for the collection of any judgment {or
other judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms, covenants and
(60009074.7)                               7
conditions of the Lease to be observed and/or performed by Landlord, and no other
property or assets of Landlord or its stockholders, directors, officers, employees, or
partners or their respective heirs, legal representatives, successors and assigns shall
become subject to levy, execution, attachment or other enforcement procedures for the
satisfaction of Tenant's remedies. The covenants, obligations and conditions on the
part of Landlord under the Lease shall not be covenants, obligations and conditions of
the partners comprising Landlord individually. Only the Leased Premises shall be
subject to any liability of Landlord hereunder. No partner, whether individual, corporate,
trust or partnership, and no stockholder, director, officer, or employee of Landlord shall
be individually liable for breach of any covenant, obligation or condition of Landlord and
no recourse shall be had against any assets of any of the foregoing persons or entities
or payment of any sums due or enforcement of any other relief based upon any claim
made under the Lease for breach of any of Landlord's covenants, obligations, or
conditions, and Tenant does expressly release each such person and entity from any
personal liability under the Lease. If the Leased Premises is transferred or conveyed,
Landlord, its stockholders, directors, officers, employees or partners or their respective
heirs, legal representatives, successors and assigns shall be relieved of all covenants
and obligations under the Lease thereafter accruing and Tenant shall look to such
transferee thereafter.

           17.   ANTI-TERRORISM DISCLOSURE:

                 A    Tenant certifies that to the best of Tenant's knowledge and belief:

                      (i).    Tenant is not in violation of any Anti-Terrorism Law, as
                              defined herein;

                      (ii).   Tenant is not, as of the date hereof:

                              (a).   conducting any business or engaging in any
                                     transaction or dealing with any Prohibited Person, as
                                     defined herein, including the making or receiving of
                                     any contribution of funds, goods or services to or for
                                     the benefit of any Prohibited Person, as defined
                                     herein;

                              (b).   dealing in or otherwise engaging in any transaction or
                                     dealing with any Prohibited Person, including the
                                     making or receiving of any contribution of funds,
                                     goods, or services to or for the benefit of any
                                     Prohibited Person;

                         (iii). Tenant is not engaging in or conspiring to engage in any
                              transaction that evades or avoids, or has the purpose of


{80009074.7}                                   8
                           evading or avoiding, or attempts to violate any of the
                           prohibitions set forth in any Anti-Terrorism Law; and

                      (iv). neither Tenant nor any of its officers, directors, shareholders
                            or members, as applicable, is a Prohibited Person.

              B.      Tenant hereby agrees to defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks, liabilities, and
expenses (including attorneys' fees and costs) arising from or related to any breach of
the foregoing certification.

              C.    If at any time any of these representations becomes false, then it
shall be considered a material default under the Lease.

               As used herein, "Anti-Terrorism Law" is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities, including
without limitation, the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1985, Executive Order No. 13224, and Title 3 of the USA
Patriot Act, as extended by the USA Freedom Act, and any regulations promulgated
under any of them. As used herein "Executive Orde, No. 13224" is defined as
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001, and
relating to "Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism", as may be amended from time to time.
"Prohibited Person" is defined as (i) a person or entity that is listed in the Annex to
Executive Order No. 13224, or a person or entity owned or controlled by an entity that is
listed in the Annex to Executive Order No. 13224; (ii) a person or entity with whom
Landlord is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; or (iii) a person or entity that is named as a "specially designated
nation and blocked person" on the most current list published by the U.S. Treasury
Department          Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other official
publication of such list. "USA Patriot Act" is defined as the "Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
Act of 2001" (Public Law 107-56), as may be amended from time to time.

        18.   AUTHORIZATION: Tenant and Landlord each hereby represent and
warrant that it has full authority to enter into, deliver, and perform its obligations
hereunder; that the individual executing this Twelfth Amendment to Agreement of Lease
on behalf of such party has full authority to legally bind such party; that nothing herein
conflicts with either of the party's governing documents or any of its commitments or
obligations; and that no consent or approval of any third party is required to perform its
obligations hereunder.




{B0009074.7}                                9
                19.   MISCELLANEOUS:

            A.        At the time of execution of this Twelfth Amendment to Agreement of
                      Lease, to their best knowledge and belief, neither Landlord nor Tenant has
                      any claims or demands against the other and there are no offsets or
                      defenses to the terms and conditions of the Lease.

                B.    The Lease and this Twelfth Amendment to Agreement of Lease shall be
                      construed as one document and all the terms and conditions of this
                      Twelfth Amendment to Agreement of Lease shall be incorporated by
                      reference in the Lease.

            C.        Subject to the provisions of sub-section 54.C. (MISCELLANEOUS) of the
                      Agreement of Lease dated September 30, 2005, if requested by Tenant,
                      Landlord shall promptly join in a memorandum prepared by Tenant (and
                      reasonably acceptable to both parties) evidencing Tenant's rights under
                      the Lease, as modified herein.

                D.    Landlord hereby confirms its representation set forth in section 35 (NON-
                      DISTURBANCE) of the Agreement of Lease dated September 30, 2005,
                      with respect to no existing mortgages or other encumbrances.

      20.     NO OTHER MODIFICATIONS: Except as amended and supplemented
hereby, all terms and conditions of the Lease shall remain in full force and effect, and
are hereby ratified by Landlord and Tenant.




                               [SIGNATURES FOLLOW ON THE NEXT PAGE]




{80009074. 7}                                      10
      IN WITNESS WHEREOF the parties hereto intending to be legally bound have
hereunto set their hands and seals the day and year first above written.

ATTEST:                                    THE BUNCHER                PANY

                                           By:
                                                 Thoma
                                                 Presid



(Corporate Seal)



\/vlTNESS:                                 DREAM        CENTER        EDUCATION
                                           HOLDINGS, LLC, Successor-in-interest
                                           to EDUCATION MANAGEMENT II LLC,
                                           Successor-in-interest to EDUCATION
                                           MANAGEMENT LLC and to THE ART
                                           INSTITUTE ONLINE, a division of The


                                           Education

                                           By:            /tJ
                                                                        J~A
                                           Art Institutes International, Inc., also
                                           known as EDMC Online Higher



                                           Name:        ' /.,!!I/ p      ,:;,1!lfil\-...t'\
                                           Title:         C, /'--&


                                                                                              l




{60009074.7}                          11
                                                                                         :;
                                                                                         "'
                                                                               i
                                                                               . '
                                                                               i "'
                                                                               a
                                                                               a
                                                                                 ~
                                                                                         X
                                                                                         ::,
                                                                                         z
                                                                                                1
                                                                                                0
                                                                                                ~
                                                                               .:.              ~
                                                                               ~         "z ;,,
                                                                               a
                                                                               :         ! ::   ~
                                                                               a         "
                                                                                         C      L

                                                                               ~         Q

                                                                               ! :c"uz
                                                                               ~
                                                                               ~
                                                                                         .. "•-
                                                                                         ;,:
                                                                                         < ~
                                                                                         0
                                                                               :         ~ l ...  "
                                                                                               ·- ~
                                                                                         ,('
                                                                                         ~




0-




                                                                                                    z
                                                                                                    ~
                                                                                                    ii
                                                                                                    0
                                                                                                    ::
                                                                                                    0




              0-

              0-


              0-

              0-

              0-

              (!)-




                                                                       ;
              (1)-

                                     ~
              ©-

              0-

              @-
                                                                       2c!i
                                                                       -a: ..
0-
              @-

                                                                           ~i
                                                                           zz
                                                                           :s~
              ©-

         %
         <    ®-
                                                       z
0-
              Q-
                                                       :5
                                                       Q,
                                                       0:
                                                       0
              0-
                                                       .....g
     0                                                 "'
                                                       0:
         en                                            iZ
                     0   0   0   0   0   0   e   000



                                                  EXHIBIT:             A- 12
                                                  PAGE:         l oF                 2
                                                                   l~   I   i




                   ~

    ©-
                   ~1
                   ©'""
                   ©-
                          I
                   ©-     !
                   ©-     I
    ©-             ©-     I
                          !
    ©-             ©-     I
                      I
    ©-             ©- I
                      I
    ©-             ©-     I


    ©-             ~I.    I,
                                                                 1
                                                                   i
                                                                       ol
                                                                       ~j
    ©-


    ©-
                   :1
                   ©--    I1
                                                             1-1-'H ·, ~

                                                                   I ii
    ©-
    ©--
                   ~II
                   ©- !
    ©-             ©-
                              I
                              !
                   ©-
                   ©-
                   ©-
                   ©-
                   ©-
                   ©-                                                       i

                   ©-                                                       It I
                   ©-                                                       I


                   ©-
                   0-                                                       I
                                                                             I' II  l
                                                                                    I
                                                                                    I



            i
               I
                   0-         i
                              I
                                                                             II
            I      0-
                              I
          zl
          51
                   0-
                       '
                              I                                                     I'
                   0- ''                          z
          ..a:,I
          o,       0-         I                   .
                                                  5
                                                  0::
                                                                            I
                                                                                    I
          ~I                                      §                         I
          o•       0-         II
          ~I                                                                ''' I
                                                  I.\.
                                                  I-
                   0-
                                                  "'0::
                                                  0::                       I       I'
          "'       0-
                                                                            I       I
                                                                                    I
                                                                            I
                                                                            i
                                                                                I
                                                                                I   l
                                                                            I
                                                                                    l
                                                                                        I



l                                  PAGE: _ _
                                                A-12
                                   EXHIBIT: _ __!:!_.:.:=----:--
                                            2__


                                   ·------------- ---
                                                               2__
                                                          OF _ _




                                                              --
                     "                                          .
          ~          '                     ~
                                           0

                      ,                    ~

-                                      t
                              v.
                              ~
                                 ,5,
                             .'                      l
                         a       I


                                                                     I·

                         ~                                ...
                         C           rt-+-++J._.j_....J
                     ~
                     v
                     .v
                     V
                                     ++-l-++-4--J        'I
                                                                      ·m
                     ,'-"
                     •:,:::                                          •,

              ~              0
                                                          I                       --=
              !'
                                                                                  1:.~.11
                      y  '
                         ,/
                                                                                  ~
                                                                                  ~




                     v                                               t
    j                V:
                                                                           ~
                                                                          .=
                                                                          -~
                                                                          ·<
-f                   '>:.
                     y
                      y
                         v
                                                          X
                                                          "
                                                                          'O
                                                                             C
                                                                             C
                                                                          . 0:.



                         -1!-HH-+-+~1" 't
                      <J




                     •

                         G
                    ),·/,,
                    '&
    ,..       ...   10
                    Ii<',
                                                                                            EXHIBIT: _   _,8=--_!..,12,,,___
                                                                                            PAGE:-'-- OF                 1
                                                                    I~
                                                                                  (F-                             --'--
                                                                                                 PLEASE I

                                                                                               l11'       1~1.--
                                 ACKNOWLEDGMENT

                                  )
                                  )      ss:
                                  )

       On this 7,o•I{. day of Al6u£Y".)Rlli?          , 2018, before me, a Notary Public,
personally     appeared    Ct-I 14 ]> t, r.\Rk'cIJ:                 who      acknowledged
[himself/herself] to be the           C-                            of DREAM CENTER
EDUCATION HOLDINGS, LLC, an Arizona nonprofit limited liability company, and that
[he/she] as such        CFO                           being authorized to do so, executed
the foregoing Twelfth Amendment to Agreement of Lease, including, but not limited to,
paragraph 13 (CONFESSION OF JUDGMENT) for the purposes therein contained by
signing     in    the    name        of       corporation     by    [himself/herself]  as
               (. f:" 0

      WITNESS my hand and official seal the day and year aforesaid.



                                               Notary Public                    O
My Commission Expires: ft-ll/- Joel.(
                                                   Commonwealth of Pennsylvarlta ~ Notary Sea'!
                                                      RobertM. Kennedy, Notary Publrc
                                                             Allegheny County
                                                   MycommissionexplresNovember 14, 2621
                                                       Commission number 1280308
                                                   Member, ?ennsylvanlaAssociation of Notaries




{B0009074.7J
     Exhibit B

Statement of Account
                                                                                                STATEMENT
                                                                                                          Page: 1/1
                                                                                                          Date: 2/1/2019
                                                                                                       Account: 1DREAMPLPI
The Buncher Company
PO BOX 768
                                                                                                         Amount P a i d : - - - - - - -
PITTSBURGH PA         15230·0768

(412) 422·9900


              DREAM CENTER EDUCATION HOLDINGS LLC                                             Payment Terms: NET UPON RECEIPT




10000870000000000054                 12/1/2018    SLS       DECEMBER 2018 RENT                         $70,014.88                    $70,014.88
10000870000000000055                 1/1/2019     SLS       JANUARY 2019 RENT                          $70,014.88                   $140,029.76
10000870000000000056                 2/1/2019     SLS       FEBRUARY 2019 RENT                         $70,014.88                   $210,044.64



                                                                                                   Amount Due:                   $210,044.64




    Current             31 ·45Days               46 • 60 Days     61 and Over
  $140,029.76               $0.00                   $0.00          $70,014.88

                SlS      Sala   I   Invoices                       FlH    Flnancl! Charges                       CR •    Credit Memos
                SCH      Schetluled Paymenu                        SVC    s.@rvke I Repa!r1                      RTN •   Returns
                DR       Deblt Mi!mos                              WRN    Warranties                             PMT •   Payments
                                                                                              STATEMENT
                                                                                                        Page: 1 /1
                                                                                                        Date: 2/1/2019
                                                                                                     Account: 1DREAMPLPII
The Buncher Company
PO BOX 768                                                                                             Amount P a i d : - - - - - - -
PITTSBURGH PA         15230-0768

(412) 422-9900


              DREAM CENTER EDUCATION HOLDINGS LLC                                           Payment Terms: NET UPON RECEIPT




E~'T8b1~~~Di&tRli~~QisgjpBO-::t:4®:W~f%%>$7'~4'~f(:f+®tltffiaffm\'f%·%~1F91*1ffyf;;fi:ef&fifilan:6"e1
10000880000000000054             12/1/2018       SLS       DECEMBER 2018 RENT                        $78,054.58                    $78,054.58
10000880000000000055             1/1/2019        SLS       JANUARY2019 RENT                          $78,054.58                   $156,109.16
10000880000000000056             2/1/2019        SLS       FEBRUARY 2019 RENT                        $78,054.58                   $234,163.74



                                                                                                 Amount Due:                    $234,163.74




    Current             31 ·45Days              46 • 60 Days     61 and Over
  $156,109.16              $0.00                   $0.00          $78,054.58

     Codes:     Sl5      Sales I lnvofces
                SCH
                DR
                         Sc.heduted Payrru~nu
                         Dl!btt Memos
                                                                  ""
                                                                  SVC
                                                                  WRH
                                                                         Flnaru Cha!ieas
                                                                         Service / Repal~
                                                                         Wamrnttes
                                                                                                               CR
                                                                                                               RTH •
                                                                                                               PMT •
                                                                                                                    •   Credit Memos
                                                                                                                        Retum1
                                                                                                                        Payments
                                                                                                 STATEMENT
                                                                                                            Page: 1/1
                                                                                                            Date: 2/1/2019
                                                                                                         Account: DREAM14001ST

The Buncher Company
PO BOX 768                                                                                                 Amount Paid:
PITTSBURGH PA          15230-0768
                                                                                                                            -------
(412) 422-9900


               DREAM CENTER EDUCATION HOLDINGS LLC                                              Payment Terms: NET UPON RECEIPT
               ATIN: LEASE ADMIN-1501-A
               1400 PENN AVENUE
               PITISBURGH PA 15222



263586                            11/19/2018    SLS      BE/12291-18 ADDT'L HVAC OCT 18                   54,200.00                        $4,200.00
263741                            12/6/2018     SLS      BE#2294-18 ADDT'L HVAC NOV 18                    $3,640.00                        $7,840.00
263999                            12/27/2018    SLS      BE#2312-18 ADDT'L HVAC DEC 18                    $2,135.00                        $9,975.00
264407                            2/1/2019      SLS      2019 CITY /SCHOOL RE TAXES                         5460.21                       $10,435.21



                                                                                                     Amount Due:                         $10,435.21




     Current              31 • 45 Oa~          46 • 60 Da~      61 and Over
     $460.21               $2,135.00            $3,640.00        54,200.00

     Codes:      Sl5
                 SCH
                          Sales / Invoices
                          Scheduled Paymenu
                                                                 FlH
                                                                 SVC
                                                                       ..   Ana~ Charges
                                                                            Servlc~ I Repairs
                                                                                                                   CR  .
                                                                                                                   RTH •
                                                                                                                            Credit Memos
                                                                                                                            Rw,m,
                 OR       Oeblt~os                               WRH •      Warranties                             PMT ..   P.!)TllenU
                                                                                          STATEMENT
                                                                                                    Page: 1/1
                                                                                                    Date: 2/1/2019
                                                                                                 Account: DREAM14002ND

The Buncher Company
PO BOX 768
                                                                                                   Amount P a i d : - - - - - - -
PITTSBURGH PA         15230·0768

(412) 422·9900


              DREAM CENTER EDUCATION HOLDINGS LLC                                       Payment Terms: NET UPON RECEIPT

              ATTN: LEASEADMJN-1501-A
              1400 PENN AVENUE
              PlffiBURGH PA 15222


                                              0&&@§?@§§                                                                           Fi
263587                          11/19/2018    SLS      BE#2292·18 ADDT'L HVAC OCT 18              $4,200.00                    $4,200.00
263742                          12/6/2018     SLS      BE#2295-18 ADDT'L HVAC NOV 18              $3,640.00                    $7,840.00
264000                          12/2712018    SLS      BE#2313·18 ADDT'L HVAC DEC 18              $2,135.00                    $9,975.00
264401                          1/31/2019     SLS      OP EXP 11/1/17·10/31/18                  $117,861.00                  $127,836.00
264408                          2/1/2019      SLS      2019 CITY /SCHOOL RE TAXES                   $877.64                  $128,713.64



                                                                                             Amount Due:                   $128,713.64




    Current             31 ·45 Da~           46 • 60 Do~      61 ond Over
  $118,738.64            $2,135.00            $3,640.00        $4,200.00

     Codes:     SLS
                SCH
                         Sal~ / lnYOkes
                         Scheduled P11ym~a
                                                              FlH
                                                              SVC
                                                                     Finance Charae,s
                                                                     Service / R~t~
                                                                                                           CR  .
                                                                                                           RTN •
                                                                                                                   Credtt Memos
                                                                                                                   Retcm,
                DR       DfbttMemos                           WRN    Warranties                            PMT •   Payment>
                                                                                           STATEMENT
                                                                                                     Page: 1 /1
                                                                                                     Date: 2/1/2019
                                                                                                  Account: DREAM1500

The Buncher Company
PO BOX 768
                                                                                                    Amount P a i d : - - - - - - -
PITTSBURGH PA        15230·0768

(412) 422-9900


              DREAM CENTER EDUCATION HOLDINGS LLC                                        Payment Terms: NET UPON RECEIPT

              ATTN: LEASE ADMIN-1501 ·A
              1400 PENN AVENUE
              PITTSBURGH PA 15222


w
263383                           10/30/2018
                                               ~
                                               SLS      OPERATING EXP 8/1 /17·7/31 /18            $25,289.00
                                                                                                                                  "1/ffll
                                                                                                                               $25,289.00



                                                                                              Amount Due:                     $25,289.00




    Current            31 • 45 Da~            46 • 60 Da~      61 and Over
     SO.OD                $0.00                  $0.00          $25,289.00

     Codes:    SLS
               SCH
                        Sllles / Invoices
                        Scheduled Payments
                                                                FlH
                                                                SVC
                                                                       Finance Charges
                                                                       Sefvlce / R~lrl
                                                                                                            CR  .
                                                                                                            RTN •
                                                                                                                    CrttUtMemos
                                                                                                                    Returns
               DR       DebltMemos                              WRH    Warranties                           PMT •   Pa~u
                                                                                            STATEMENT
                                                                                                      Page: 1/1
                                                                                                      Date: 2/1/2019
                                                                                                   Account: DREAMPLPI

The Buncher Company
PO BOX 768                                                                                           Amount Paid:
PlmBURGH PA            15230·0768
                                                                                                                     -------
(412) 422·9900


               DREAM CENTER EDUCATION HOLDINGS LLC                                        Payment Terms: NET UPON RECEIPT

               ATIN-LEASE ADMIN·1501·A
               1400 PENN AVENUE
               PIIBBURGH PA 15222


263384                           10/30/2018     SLS      LIEBERT ELEC 9/11/18-10/10/18              $1,194.08                    $1,194.08
263534                           11/8/2018      SLS      LIEBERT ELEC 10/4/18-10/31/18                $173.39                    $1,367.47
263588                           11/19/2018     SLS      LIEBERT ELEC 10/10/18-11/11/18               $959.94                    $2,327.41
263894                           12/17/2018     SLS      LIEBERT ELEC 10/31 /18-12/2/18               $131.14                    $2,458.55
264159                           1/14/2019      SLS      LIEBERT ELEC12/2/18·1 /2/19                   $79.01                    $2,537.56
264251                           1/18/2019      SLS      LIEBERT ELEC 11/11/18-12/10/18               $903.78                    $3,441.34
264252                           1/18/2019      SLS      LIEBERT ELEC 12/10/18-1/9/19               $1,003.86                    $4,445.20
264405                           2/1/2019       SLS      2019 CITY/SCHOOL RE TAXES                  $9,712.01                   $14,157.21
264406                           2/1/2019       SLS      2019 CITY/SCHOOL RE TAXES                  $8,304.28                   $22,461.49



                                                                                               Amount Due:                    $22,461.49




     Current              31 • 45 Days         46 • 60 Days     61 and OVer
   $20,002.94               $131.14               $0.00          $2,327.41

     Codes:      st5      Sal~ I Invokes                         FIN    Finance Charves                      CR "    Credit Memos
                 SCH      Scheduhtd Payments                     SVC    Service I R~h;:                      RTN •   Returns
                 DR       DebttMemos                             WRN    Warranties                           PMT •   Payrnt!J'lts
